Attorney Grievance Commission of Maryland v. Landon Maurice White, Misc. Docket AG
No. 7, September Term, 2021. Opinion by Eaves, J.

ATTORNEY DISCIPLINE — SANCTION — DISBARMENT
Respondent, Landon Maurice White, violated several provisions of the Maryland
Attorneys’ Rules of Professional Conduct (“MARPC”) when he failed to communicate
with clients; refused to refund client funds; made intentional misrepresentations to various
courts and Petitioner, the Attorney Grievance Commission of Maryland; failed to cooperate
with Petitioner during the investigatory process; and mismanaged client funds in a variety
of ways.
Respondent’s conduct violated the following MARPC: 1.1 (Competence); 1.2 (Scope of
Representation and Allocation of Authority Between Client and Lawyer); 1.3 (Diligence);
1.4 (Communication); 1.5 (Fees); 1.8 (Conflict of Interest; Current Clients; Specific
Rules); 1.15 (Safekeeping Property); 1.16 (Declining or Terminating Representation); 3.1
(Meritorious Claims and Contentions); 3.3 (Candor Toward the Tribunal); 8.1 (Bar
Admission and Disciplinary Matters); 8.4 (Misconduct); and Maryland Rules 19-407
(Attorney Trust Account Record-Keeping) and 19-410 (Prohibited Transactions). These
violations warrant disbarment.
Circuit Court for Baltimore City
Case No. 24-C-21-002573
Argued: June 2, 2022

                                                                                       IN THE COURT OF APPEALS
                                                                                            OF MARYLAND

                                                                                           Misc. Docket AG No. 7

                                                                                           September Term, 2021




                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                     v.

                                                                                       LANDON MAURICE WHITE


                                                                                      Fader, C.J.
                                                                                      Watts,
                                                                                      Hotten,
                                                                                      Booth,
                                                                                      Biran,
                                                                                      Gould,
                                                                                      Eaves,

                                                                                                     JJ.


                                                                                             Opinion by Eaves, J.


                                                                                      Filed: August 12, 2022
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-08-12 09:28-04:00




Suzanne C. Johnson, Clerk
      Landon Maurice White, Respondent, a member of the Bar of the Court of Appeals

of Maryland, maintained a solo practice in Baltimore. On May 24, 2021, Petitioner, the

Attorney Grievance Commission of Maryland, acting through Bar Counsel, filed a Petition

for Disciplinary or Remedial Action (“Petition”) in this Court, alleging that Respondent

violated the following 13 Maryland Attorneys’ Rules of Professional Conduct (“MARPC”)

and two Maryland Rules regarding attorney trust accounts:

   1. 19-301.1 (Competence) (1.1);

   2. 19-301.2 (Scope of Representation and Allocation of Authority Between Client and

      Lawyer) (1.2);

   3. 19-301.3 (Diligence) (1.3);

   4. 19-301.4 (Communication) (1.4);

   5. 19-301.5 (Fees) (1.5);

   6. 19-301.8 (Conflict of Interest; Current Clients; Specific Rules) (1.8);

   7. 19-301.15 (Safekeeping of Property) (1.15);

   8. 19-301.16 (Declining or Terminating Representation) (1.16);

   9. 19-303.1 (Meritorious Claims and Contentions) (3.1);

   10. 19-303.3 (Candor Toward the Tribunal) (3.3);

   11. 19-303.4 (Fairness to Opposing Party and Attorney) (3.4);

   12. 19-308.1 (Bar Admissions and disciplinary Matters) (8.1);

   13. 19-308.4 (Misconduct) (8.4);

   14. 19-407 (Attorney Trust Account Record-Keeping); and

   15. 19-410 (Prohibited Transactions).
        Pursuant to Maryland Rule 19-772(a), this Court referred the matter to the Circuit

Court for Baltimore City and designated the Honorable Myshala E. Middleton (the

“hearing judge”) to conduct an evidentiary hearing and provide findings of fact and

conclusions of law. After a three-day hearing held on January 4, January 19, and February

1, 2022, the hearing judge found clear and convincing evidence that Respondent violated

14 of the 15 allegations in the Petition.1 Respondent filed exceptions to the hearing judge’s

Findings of Fact and Conclusions of Law, and this Court heard oral arguments on June 2,

2022.

        On June 6, 2022, we issued a per curiam Order imposing the sanction of immediate

disbarment of Respondent from the practice of law. Att’y Grievance Comm'n v. White, 479

Md. 83 (2022). We now overrule the exceptions and hold that the hearing judge’s Findings

of Fact and Conclusions of Law are supported by clear and convincing evidence. Our

reasons are as follows.

                                   I.     FINDINGS OF FACT

        The hearing judge found the following facts, which we summarize.

                                            A. Background

        Respondent was admitted to the Bar of the Court of Appeals of Maryland on June

16, 2015, and maintained a solo practice of law in Baltimore, Maryland. On September 9,

2019, Petitioner and Respondent entered into a Conditional Diversion Agreement (“CDA”)




        1
            At the conclusion of the trial, Petitioner withdrew the Rule 3.4 charge.

                                                2
and an Agreement Concerning the Appointment of a Law Practice Monitor. 2 These

agreements related to Respondent’s representation of Orlando Hamilton and Don Crudup.

Along with these clients’ cases, however, the allegations in the Petition also concern three

other clients’ cases (Robert Frazier, Kenneth Cole, and the Nelson Contracting Company)

and Respondent’s attorney trust account.

                            B. Representation of Orlando Hamilton

       In 1986, Orlando Hamilton was convicted of first-degree murder in the Circuit Court

for Prince George’s County and received a life sentence.3 On September 9, 2017, Mr.

Hamilton’s mother, Mary Hamilton, retained Respondent to file a Petition for Post-

Conviction Relief, for which she agreed to a flat fee of $8,000.00 and provided a cashier’s

check for $4,500.00. Neither Mr. Hamilton nor his mother signed a retainer agreement

with Respondent.

       After several months of unsuccessful attempts to contact Respondent both by

telephone and in person, Mary Hamilton terminated Respondent’s services and requested

a refund. Instead of immediately refunding Ms. Hamilton, Respondent wrote to Mr.

Hamilton to inquire if he wished Respondent to continue representation. Even though Mr.



       2
         The CDA required Respondent to refrain from representing any clients in post-
conviction cases for one year, attend six continuing legal education programs, attend the
program on attorney trust account management offered by Petitioner, execute written
retainer agreements with all clients, and obtain professional liability insurance to be
maintained for the duration of the CDA.
       3
          We mean no disrespect in mentioning the nature of the convictions and sentences
of Mr. Hamilton or any other clients that are cited in this Opinion. We do so only to
illustrate the seriousness of the reasons for which they retained Respondent.
                                             3
Hamilton did not respond to the letter, Respondent drafted a Petition for Post-Conviction

Relief. Mary Hamilton filed a complaint with Petitioner, following which Respondent

fully refunded her via two checks.

       Petitioner docketed on June 22, 2018, the Hamilton complaint and requested that

Respondent provide a copy of Mr. Hamilton’s client file, a copy of any financial record-

keeping pursuant to Maryland Rule 19-407, and an explanation of whether he provided

Mary Hamilton with an accounting of the legal services he performed.              Instead of

complying with this request, Respondent advised Petitioner that he refunded Mary

Hamilton in full and that he would also provide the information requested. After three

more requests from Petitioner that also went unanswered,4 Respondent provided a written

response.

                               C. Representation of Don Crudup

       In October 2016, Don Crudup filed a pro se complaint in the United States District

Court for the District of Maryland, alleging negligence by employees of the institution

where he is incarcerated—Eastern Correctional Institution. In response to the defendants’

motions to dismiss, Mr. Crudup retained Respondent to represent him and signed a retainer

agreement, which provided for a fee on a contingency basis, whereby Respondent would

receive 40% of any settlement proceeds awarded. On May 26, 2017, Respondent entered

his appearance and sought an extension to file a response to the defendants’ motions. The

district court granted the request and set a deadline for responses to be filed no later than


       4
       The hearing judge found that Respondent did not respond to Petitioner’s July 23,
2018, August 22, 2018, and September 26, 2018 requests.
                                             4
July 27, 2017. After a review of the pending motions, however, Respondent determined

that Mr. Crudup had failed to exhaust his administrative remedies before the complaint was

filed,5 and Respondent advised Mr. Crudup to pursue the administrative remedies before

he (Respondent) took any further action in the case.        In turn, Mr. Crudup advised

Respondent that he no longer wished to pursue the federal complaint. Respondent,

however, did not take any action to dismiss the case or to withdraw his appearance. On

September 25, 2017, the district court dismissed Mr. Crudup’s complaint.

       On April 23, 2018, Mr. Crudup filed a complaint with Petitioner. In a July 20, 2018,

letter, Petitioner asked Respondent to provide a complete copy of Mr. Crudup’s client file.

Respondent ignored that request, as well as two subsequent requests. Respondent finally

provided in October 2018 a copy of Mr. Crudup’s client file.

       On July 2, 2019, Petitioner took Respondent’s statement under oath, during which

Respondent admitted that he periodically failed to provide written retainer agreements and

settlement disbursement sheets to clients in contingency cases.

                              D. Representation of Robert Frazier

       Robert Frazier was convicted on October 25, 1988, of first-degree murder in the

Circuit Court for Baltimore City and was sentenced on December 12, 1988, to life

imprisonment without the possibility of parole. On July 28, 2016, Mr. Frazier, in proper

person, filed a Petition for Writ of Actual Innocence and Request for Hearing in the Circuit



       5
        One of Respondent’s character witnesses, Russell Neverdon, who is discussed in
more detail below, see infra Part VI, testified that he informed Respondent about the
exhaustion requirement in administrative appeals.
                                             5
Court for Baltimore City to which the State filed a response. The circuit court scheduled a

hearing on the matter for December 16, 2016.

       Mr. Frazier’s son, Robert Johnson, retained Respondent to represent Mr. Frazier in

the above matter and paid Respondent a flat fee of $4,000.00 in cash. Respondent neither

deposited nor maintained the funds in an attorney trust account, as required by Maryland

Rule 19-407(a), and Respondent did not obtain written, informed consent to deposit the

funds in a non-attorney trust account. Respondent entered his appearance on behalf of Mr.

Frazier and was successful in obtaining a postponement of the hearing.

       Although the court rescheduled the hearing to March 8, 2017, between December

14, 2016, and March 8, 2017, Respondent did not communicate with Mr. Frazier or prepare

Mr. Frazier for the hearing. Respondent also produced no evidence that he had any

communication or visitation with Mr. Frazier prior to the March 8th hearing. In short,

Respondent did no substantive work in preparation for the hearing, and, as a result, both

Respondent and Mr. Frazier were unprepared. The court denied the petition, issued an

opinion, and entered an order denying the Writ on February 9, 2018. Respondent neither

advised Mr. Frazier of the court’s decision nor provided him with a copy of the opinion.

       Like his pre-hearing preparation, Respondent’s post-hearing actions also were

lacking in the following respects: (1) Respondent filed an untimely Notice of Appeal to the

Court of Special Appeals without notifying Mr. Frazier and without paying a filing fee; (2)

the appeals clerk’s emails to Respondent on March 26, March 30, and April 6, 2018, and

multiple telephone calls on April 10, 2018, regarding the outstanding filing fee went



                                            6
unanswered6; and (3) Respondent’s check for $121.00 mailed to the Clerk’s Office was

written from Respondent’s attorney trust account, despite the fact that the funds provided

by Mr. Frazier had been deposited into a different, non-attorney account.

       Although the appeal was docketed in the Court of Special Appeals, which issued a

Session Briefing Notice including the schedule for briefs and oral argument, Respondent

advised neither Mr. Frazier nor Mr. Johnson of the Session Briefing Notice and schedule,

did not prepare or file an appellate brief, and did not request additional fees from Mr.

Frazier or his son to file an appellate brief.

       Respondent eventually filed a Motion for Extension of Time to File Brief, claiming

that his paralegal had “lost or misplaced the flash drive containing the completed copy of

the brief.” While this statement was a knowing and intentional misrepresentation, the

Court of Special Appeals granted Respondent’s motion and required the appellant’s brief

to be filed by November 1, 2018. Even with the additional four months, Respondent did

not file a brief on behalf of Mr. Frazier, and, on January 22, 2019, pursuant to Maryland

Rule 8-602(c)(5), the Court of Special Appeals dismissed Mr. Frazier’s appeal for failure

to file a brief. Respondent did not advise Mr. Frazier or Mr. Johnson that he failed to file

the brief or that the appeal had been dismissed.

       Instead, one month later, Respondent filed a Motion to Extend the Time to File a

Motion for Reconsideration of the Court’s Decision to Dismiss the Appellant’s Appeal.



       6
          With respect to the telephone calls on April 10, 2018, Respondent’s voicemail
inbox was full, and the Clerk’s Office was unable to leave any messages regarding the
filing fee.
                                                 7
Pursuant to Maryland Rule 8-602(e)(1), however, a motion for reconsideration must be

filed no later than 10 days after the order of dismissal.7 Respondent’s motion was filed 31

days after the court’s dismissal. In addition, although Respondent’s last contact with Mr.

Frazier was March 8, 2017, Respondent stated in that motion that he had “set up a meeting

with Appellant’s family member, but the meeting never took place.” Respondent further

stated in the motion that, “[u]ntil recently, [he] has not received any communication from

the Appellant in this case or fees or costs associated with appeal.” The hearing judge found

that these statements were knowingly and intentionally false.

       When Mr. Johnson learned of the circuit court’s opinion, he contacted Respondent

and scheduled a meeting for April 6, 2019. It was then that Respondent informed Mr.

Johnson that in February 2018, the circuit court had denied Mr. Frazier’s Writ of Actual

Innocence. Respondent, however, lied to Mr. Johnson about Respondent’s failure to file a

brief, which led to the Court of Special Appeals’ dismissal of Mr. Frazier’s appeal. Instead,

Respondent led Mr. Johnson to believe that Mr. Frazier had until April 15, 2019, to file a

direct appeal to the Court of Special Appeals, and Respondent offered to handle the appeal

if Mr. Johnson paid an additional fee; Mr. Johnson replied that he could not afford to pay

an additional fee.

       After his meeting with Mr. Johnson, Respondent received a telephone call from Mr.

Frazier, during which he lied to Mr. Frazier about work he had performed on the appeal,



       7
         Prior to the April l, 2022, amendment of Maryland Rule 8-602, section (e) was
amended in a February 9, 2022, Order, which changed the deadline of this rule for a motion
for reconsideration from 10 days to 20 days after the entry of an order dismissing an appeal.
                                             8
promising to send to Mr. Frazier a copy of the circuit court opinion and the appellate brief.

As with Mr. Johnson, Respondent also did not inform Mr. Frazier of the dismissed appeal

due to Respondent’s failure to file a brief. Respondent did not provide Mr. Frazier with

any documents relating to the appeal.

       The Court of Special Appeals denied as untimely Respondent’s Motion to Extend

the Time to File a Motion for Reconsideration of the Court’s Decision to Dismiss the

Appellant’s Appeal; the mandate was issued by the Clerk on April 11, 2019. Respondent

did not advise Mr. Frazier or Mr. Johnson of the court’s decision.

       On September 12, 2019, Mr. Frazier filed a complaint against Respondent with

Petitioner. Petitioner sent two written requests to Respondent, seeking a written response

to the complaint. Respondent replied on October 18, 2019, stating, “I represented Mr.

Frazier in circuit court in front of Judge Peters. I was never paid to do his appeal.” The

hearing judge found that this statement was intentionally misleading given that by this time

an appeal had been filed but dismissed due to Respondent’s actions (or lack thereof).

       Petitioner emailed and mailed a letter to Respondent, requesting a more detailed

response to Mr. Frazier’s complaint and asked that a copy of Mr. Frazier’s client file be

provided no later than November 4, 2019. Yet, in his untimely letter dated November 8,

2019, Respondent again misleadingly stated that he had not been retained or paid to handle

Mr. Frazier’s appeal and that he had informed Mr. Johnson to contact the Office of the

Public Defender (“OPD”) to assist with the appeal. Before the hearing judge, Respondent

stated that, after the appeal was dismissed, he advised Mr. Johnson to contact the OPD to



                                             9
assist Mr. Frazier in refiling the Writ of Actual Innocence. Respondent did not provide a

copy of Mr. Frazier’s client file to Petitioner as requested.

       Petitioner requested information regarding Respondent’s communications with Mr.

Frazier and again requested a copy of Mr. Frazier’s client file to be provided no later than

March 30, 2020. By letter dated April 13, 2020, Respondent falsely stated that he agreed

to file an appeal on Mr. Frazier’s behalf on the condition that he be paid. Respondent also

stated that he filed the notice of appeal to preserve Mr. Frazier’s right to appeal. Again,

however, Respondent did not provide a copy of Mr. Frazier’s client file.

                               E. Representation of Kenneth Cole

       In February 1992, Kenneth Cole was convicted in the Circuit Court for Howard

County of first-degree rape, burglary, and other charges and was sentenced to life in prison

in April 1992. He filed a Petition for Post-Conviction Relief, in proper person, in January

1994, which the circuit court denied in May that same year.

       Mr. Cole retained Respondent on December 10, 2016, through Mr. Cole’s brother-

in-law, Richard Henson. On Mr. Cole’s behalf, Mr. Henson paid Respondent a flat fee of

$4,000.00 in cash for assistance with additional post-conviction proceedings. Respondent

did not deposit or maintain the funds in an attorney trust account and did not receive

written, informed consent to deposit the funds into a non-attorney trust account. Mr. Cole




                                              10
sought to file either a second petition for post-conviction relief or, in the alternative, a

motion to re-open his closed post-conviction, and to argue the case in court.8

       Although Respondent visited Mr. Cole in prison on multiple occasions between

December 2016 and June 2019, Respondent was unprepared to discuss Mr. Cole’s case on

each occasion and did not take any meaningful, substantive action on Mr. Cole’s behalf

during that timeframe: he neither filed a supplemental petition nor a motion to re-open. He

further failed to explain to Mr. Cole why he did not file anything on his behalf.

       On June 24, 2019, Mr. Cole sent Respondent a letter terminating Respondent’s

services and requesting a full ($4,000.00) refund. Respondent did not provide Mr. Cole

with a refund, and, instead, Respondent requested Mr. Cole’s trial transcripts to continue

representation for the post-conviction matter. In a letter dated September 25, 2019, Mr.

Cole requested Respondent return the original transcripts and requested Respondent

represent him in filing a motion for drug and alcohol treatment. He also informed

Respondent that if he (Respondent) declined to represent him in the filing of that motion,

then he wanted a refund. Respondent did not respond to Mr. Cole’s correspondence, did

not provide a refund, and did not return the original transcripts.

       On November 4, 2019, Mr. Cole filed a complaint against Respondent with

Petitioner.   Petitioner mailed and emailed Mr. Cole’s complaint to Respondent and

requested a written response no later than November 25, 2019. Respondent received these



       8
        Mr. Cole asserted that he is eligible to file a second post-conviction petition
because his conviction and sentence were entered prior to 1995. See MD. CODE ANN.,
CRIM. PROC. § 7-103(a).
                                             11
communications but did not respond. Petitioner mailed and emailed a second request to

Respondent, seeking a response to Mr. Cole’s complaint. Respondent eventually provided

an incomplete response, so Petitioner requested additional information and documentation,

including a copy of Mr. Cole’s client file. In an April 13, 2020, letter, Respondent provided

a written response in the Cole matter but did not provide a copy of Mr. Cole’s client file or

any evidence of work performed on Mr. Cole’s behalf.

                   F. Representation of Nelson Contracting Company

       Baltimore Glass Company, represented by Tracy Steedman, Esquire, filed on March

7, 2019, in the District Court of Maryland sitting in Baltimore City a suit alleging breach

of contract against Nelson Contracting Company, owned by Richard Nelson.

       The District Court granted a Consent Motion for Continuance filed by Ms.

Steedman and scheduled trial for October 22, 2019. Ms. Steedman emailed Respondent a

copy of the Order because Respondent’s appearance had not yet been entered in the case,

and she requested copies of any filings from Respondent.

       Respondent filed on October 4, 2019, a Notice of Intention to Defend on behalf of

Nelson Contracting but did not serve a copy on Ms. Steedman. Almost two weeks later,

Respondent filed a Counterclaim against Baltimore Glass but did not provide a certificate

of service. Ms. Steedman asked Respondent to email her a copy of the Counterclaim, but

she received the Counterclaim by mail on October 25, 2019.




                                             12
       On the day of trial,9 Ms. Steedman advised the District Court that her client did not

intend to file a response to Respondent’s Counterclaim because Respondent did not file a

motion for leave to file out of time and did not cite any reason for good cause to do so. The

District Court ordered Respondent to file within seven days on behalf of Nelson

Contracting a motion for leave, to which Respondent agreed. The District Court issued a

notice to the parties that the trial was rescheduled to November 19, 2019.

       Respondent filed on October 29, 2019, a Motion for Leave to File Counter

Complaint. Like in certificates of service attached to earlier filings, the certificate of

service to this motion indicated that Respondent mailed the motion to Ms. Steedman on

October 26, 2019, but the motion was not mailed on that date. Ms. Steedman did not

receive it until November 5, 2019. Baltimore Glass opposed Respondent’s motion, and

Ms. Steedman emailed Respondent a courtesy copy of her opposition.

       At the rescheduled trial, Respondent and Nelson Contracting failed to appear, and

the District Court contemporaneously entered a default judgment in the amount of

$6,157.00 plus $2,170.00 in interest, $46.00 in costs, and $2,498.34 in attorney’s fees. The

court also denied Respondent’s Motion for Leave to File Counter Complaint and found

that Nelson Contracting’s Counterclaim was untimely. The District Court sent notice of

the default judgment to all parties.

       Respondent filed a Motion to Vacate the Judgment and to Dismiss Plaintiff’s

Complaint with Prejudice. Respondent argued that the judgment should be vacated


       9
       Respondent, Nelson Contracting, and Ms. Steedman appeared for trial; Baltimore
Glass was not present due to health concerns of the owner.
                                             13
pursuant to Maryland Rule 3-535(a).10         In the motion, Respondent knowingly and

intentionally misrepresented to the District Court that neither he nor his client were notified

of the rescheduled trial date when, contrary to this representation, Respondent agreed in

open court to that date. Respondent also falsely claimed in the certificate of service that

he mailed and emailed to Ms. Steedman a copy of the motion. Ms. Steedman never

received a copy of the motion by mail, email, or any other manner.

       When the District Court scheduled the matter for a hearing on January 29, 2020, and

sent a Notice of Hearing, Ms. Steedman learned of Respondent’s motion. She filed an

opposition, arguing that Respondent did not file the motion within 30 days, as required by

Maryland Rule 3-535(a) and requested attorney’s fees under Maryland Rule 1-341. The

District Court denied as untimely Respondent’s Motion to Vacate and canceled the

scheduled hearing.

       Ms. Steedman subsequently filed a Memorandum in Support of the Motion for

Attorney’s Fees, citing Maryland Rule 1-341.11 In a February 20, 2020, Order, the District


       10
          Maryland Rule 3-535(a) provides “[o]n motion of any party filed within 30 days
after entry of judgment, the court may exercise revisory power and control over the
judgment and may take any action that it could have taken under Rule 3-534.”
       11
            Section (a) of Maryland Rule 1-341 (Bad Faith—Unjustified Proceedings) states
that

       [i]n any civil action, if the court finds that the conduct of any party in
       maintaining or defending any proceeding was in bad faith or without
       substantial justification, the court, on motion by an adverse party, may
       require the offending party or the attorney advising the conduct or both of
       them to pay to the adverse party the costs of the proceeding and the
       reasonable expenses, including reasonable attorneys’ fees, incurred by the
       adverse party in opposing it.
                                              14
Court awarded Plaintiff attorneys’ fees of $4,247.00, finding that Respondent “acted in bad

faith in the handling of this matter and his representations to this Court by way of

certifications and statements made in pleadings and motions” and that Respondent “filed

pleadings and motions that lack[ed] substantial justification.”

       Respondent filed a Motion for Reconsideration of the February 20, 2020, Order and

requested a hearing to vacate the default judgment. Although Respondent requested a

hearing to vacate the court’s judgment, he did not file a motion for reconsideration of the

Order denying the motion to vacate. Respondent certified that he mailed the motion to Ms.

Steedman on March 23, 2020, but the envelope containing the motion was postmarked

March 31, 2020.12

       Baltimore Glass filed an Opposition to Respondent’s Motion for Reconsideration,

as well as a second Maryland Rule 1-341 Motion for Sanctions. Respondent filed an

Amended Motion for Reconsideration.13 On April 27, 2020, the District Court denied

Respondent’s Amended Motion for Reconsideration and directed Ms. Steedman to file for

the court’s consideration a second supplemental motion to award attorney’s fees supported

by an affidavit. Ms. Steedman complied.

       Respondent filed on May 27, 2020, in the Circuit Court for Baltimore City a Notice

of Appeal of the April 27th Order and a response to Plaintiff’s Motion for Sanctions. In a


       12
          While it is possible that this mailing may have been delayed due to the postal
delays that occurred at the inception of the COVID-19 pandemic, it nevertheless fits the
pattern of misleading certificates of service similar to those that Respondent attached to
other pleadings.
       13
            For reasons unknown, the original was not docketed with the court.
                                             15
May 29, 2020, Order, the District Court found that Respondent “acted in bad faith in the

handling of this matter and his representations to this Court by way of certifications and

statements made in pleadings and motions” and “found that [Respondent] filed pleadings

and motions that lack substantial justification.” Accordingly, the District Court awarded

Plaintiff attorney’s fees in the amount of $1,708.00 to be paid by Respondent. On June 9,

2020, the District Court notified the parties of the amended judgment in which the court

added the $1,708.00 in attorney’s fees awarded on May 29th to the $4,247.00 awarded on

February 20th against Respondent.

       On September 21, 2020, the circuit court docketed Respondent's appeal.

Respondent’s appellate memorandum was due October 21, 2020: 30 days after the appeal

was entered on the docket. See Md. R. 7-113. Respondent filed an untimely Motion to

Extend the Time to File the Appellants’ Memorandum on the Merits and requested an

extension to obtain an audio CD of the June 4, 2020, hearing in the District Court, but the

hearing before the District Court was held on June 4, 2019—not 2020. Ms. Steedman filed

an opposition and a Motion for Dismissal of Appeal and Sanctions.

       On November 4, 2020, the circuit court denied Respondent’s Motion to Extend the

Time to File as untimely, citing Maryland Rule 1-204(a)(3),14 finding that Respondent

failed to demonstrate excusable neglect. Baltimore Glass’s Motions to Dismiss the Appeal




       14
          Maryland Rule 1-204(a)(3) states, in pertinent part, that the court may “on motion
filed after the expiration of the specified period, permit the act to be done if the failure to
act was the result of excusable neglect.”
                                              16
and for Sanctions would be heard on December 8, 2020. Respondent disregarded the court

and filed an untimely appeal memorandum.

      Respondent again knowingly and intentionally misrepresented in the certificate of

service attached to the appeal memorandum that he served the memorandum on Ms.

Steedman on November 6, 2020. In a November 9, 2020, email, Respondent provided Ms.

Steedman with the memorandum for the first time. Respondent filed with the circuit court

a Motion for Reconsideration of its November 4, 2020, Order, which the circuit court

denied.

      On December 8, 2020, the parties appeared before the circuit court for oral

arguments on the record appeal. In an Order dated that same day, the circuit court ruled

that Respondent’s failure to file timely the memorandum prejudiced Baltimore Glass, and

the court dismissed the appeal; it denied Ms. Steedman’s motion for sanctions at a later

hearing.

      Respondent filed in the Court of Special Appeals an untimely and improper Notice

of Appeal of the November 4 and December 2, 2020, Orders.15 Pursuant to Maryland Rule

8-132, the Court of Special Appeals transferred the appeal to this Court.16 Ms. Steedman



      15
         Respondent did not appeal the circuit court’s December 8, 2019, Order dismissing
the appeal.
      16
           Maryland Rule 8-132 states:

      If the Court of Appeals or the Court of Special Appeals determines that an
      appellant has improperly noted an appeal to it but may be entitled to appeal
      to another court exercising appellate jurisdiction, the Court shall not dismiss
      the appeal but shall instead transfer the action to the court apparently having
                                            17
filed a Motion to Strike Respondent’s Notice of Appeal for failing to comply with

Maryland Rule 8-302(b), noting that an appeal from the circuit court “may be filed not later

than 30 days after entry of the judgment of the circuit court.” In a January 19, 2021, letter,

the Clerk of the Court of Appeals notified Respondent that his Notice of Appeal would be

treated as a petition for writ of certiorari. The Clerk further advised Respondent that if he

wished to supplement the petition in accordance with the provisions of Maryland Rule 8-

303, the supplement was due on March 5, 2021.

       Respondent filed an Amended Notice of Appeal- Request for Writ of Certiorari, but

that filing was untimely, as Respondent filed it more than 30 days after the January 11,

2020, and December 14, 2020, Orders.            Ms. Steedman filed a Motion to Strike

Respondent’s Amended Notice of Appeal, asserting that Respondent’s filing was defective

and untimely. Respondent filed a Motion for Extension of Time to file a supplement in the

Court of Appeals, which this Court granted and extended the time to file a supplement to

the writ of certiorari no later than April 5, 2021. On April 6, 2021, however, Respondent

filed an untimely Petition for Writ of Certiorari in this Court, and Ms. Steedman filed a

Motion to Dismiss the Appeal. Ten days after the response was due (April 29, 2021),17

Respondent filed an untimely opposition.          In a June 22, 2021, Order, we denied




       jurisdiction, upon the payment of costs provided in the order transferring the
       action.
       17
         Ms. Steedman certified that a copy of the motion was served on Respondent via
MDEC on April 14, 2021. Maryland Rule 8-431(b) provides that a response to a motion
before the Court of Appeals “shall be filed within five days after service of the motion.”
                                             18
Respondent’s Petition and Supplement for a Writ of Certiorari, as well as his subsequent

Motion for Reconsideration.

       Meanwhile, in the District Court matter, with respect to collection on the judgment,

Respondent’s oral examination was set for April 22, 2021. Although Respondent was

served on December 18, 2020, with the Notice of the Oral Examination, he failed to appear.

He did not file a motion for a protective order or otherwise assert a valid reason for his

failure to appear.

                        G. Respondent’s Attorney Trust Account

       On November 8, 2019, Wells Fargo Bank notified Petitioner that two PayPal

transactions overdrew Respondent’s attorney trust account by $63.22. In a November 15,

2019, letter, Petitioner requested that Respondent provide within 10 days of receipt of the

letter an explanation for the overdraft and copies of his client ledgers, deposit slips,

cancelled checks, and monthly bank statements for the period of September 2019 through

November 15, 2019.

       Respondent submitted a copy of his attorney trust account statement for September

2019, identifying five clients who paid funds in advance.        Respondent claimed the

September 2019 statement showed no activity because the clients permitted him to deposit

funds into his operating account instead of his attorney trust account. Respondent did not

provide any of the other requested documentation.

       Petitioner emailed Respondent with a second request for copies of Respondent’s

client ledgers, deposit slips, cancelled checks, and monthly bank statements for the period

of September 2019 to November 2019. Petitioner also requested copies of the retainer

                                            19
agreements for the five clients that Respondent identified in the September 2019 statement.

Respondent provided copies of his October 2019, November 2019, and December 2019

bank statements. He did not provide the other requested documentation: client ledgers,

deposit slips, and cancelled checks. He admitted to Petitioner that he did not have signed

retainer agreements from three of the five clients, and he did not provide signed retainer

agreements for the other two clients. The bank statements reflected that Respondent had a

PayPal account connected to his attorney trust account, which he used to pay personal

expenses including a Showtime television network subscription.

      In response to a subpoena issued to Wells Fargo Bank, Petitioner received

Respondent’s attorney trust account records. Charles Miller IV, CPA, Investigator for

Petitioner, reviewed the records and prepared summaries.            The summaries and

Respondent’s admissions showed that Respondent did not properly maintain his attorney

trust account for the period of September 2017 through June 2018. The summaries also

showed that Respondent maintained negative client ledgers, engaged in commingling of

personal and client funds, and made personal expenditures from his attorney trust account.

Specifically, in connection with clients Nate Ayer, L. Hodge, and Ed McCormick,

Respondent withdrew attorney’s fees from his attorney trust account at times when he was

not holding funds for those clients. In addition to the two PayPal withdrawals, which

caused the account to be overdrawn, Respondent made personal expenditures from his

attorney trust account using a PayPal credit card, including on November 7, 2019,

withdrawing $9.31 for “Showtime Law Office of Landon White,” on November 21, 2019,



                                            20
withdrawing $9.33 for “Tidal Law Office of Landon White,” and on March 2, 2020,

withdrawing $5.37 for “DocuSign Law Office of Landon White.”

       In a May 19, 2020, letter, Petitioner asked Respondent to provide no later than June

5, 2020, copies of his client ledgers for the period of August 2019 through May 2020. No

response having been received, Petitioner again wrote to Respondent and requested that

the relevant documents be provided no later than June 22, 2020. Petitioner wrote a third

letter to Respondent, requesting copies of his client ledgers and advising Respondent that

a review of his attorney trust account records had been completed. Petitioner requested

that Respondent identify the client matters associated with numerous unknown

transactions. Petitioner also asked Respondent to explain his disbursement of funds

maintained on behalf of client Qiana Barnes, including how and when the remaining funds

from her settlement check were disbursed.

       On August 17, 2020, Respondent wrote to Petitioner but did not identify the client

matters associated with the unknown transactions. With respect to Ms. Barnes, Respondent

stated that he advanced $3,000.00 to Ms. Barnes prior to receiving her settlement funds

and that when he received Ms. Barnes’s settlement funds, he retained a larger share to pay

back the advanced funds and to pay his fees.

       Respondent provided in an August 25, 2020, letter what was purported to be client

ledgers for the period requested: August 2019 through May 2020. The ledgers did not

comply with the requirements of Maryland Rule 19-407 and could not be reconciled with

the attorney trust account records received from Wells Fargo. Respondent provided ledgers

for 39 clients, indicating that he received advance funds on behalf of those clients, yet his

                                             21
attorney trust account records did not reflect any deposits on behalf of those clients. For

example, Respondent provided a client ledger for William Barnett, which reflected that

Respondent received $5,000.00 on behalf of Mr. Barnett on August 30, 2019.

Respondent’s attorney trust account records, however, reflected no transactions on behalf

of Mr. Barnett nor a deposit of $5,000.00 into the account on or around August 30, 2019.

       Respondent’s ledgers did not show that he deposited legal fees and expenses that

were paid in advance into his attorney trust account, and nothing indicated that he obtained

written, informed consent to deposit the funds into his operating account. The client

ledgers provided by Respondent for clients Lewis Lyles and Marcel Jacks did not reflect

the funds maintained and disbursed from his attorney trust account. The client ledger for

Mr. Lyles shows Respondent received on July 11, 2019, $6,000.00 on behalf of Mr. Lyles

and made disbursements on July 11 ($2,000.00), August 5 ($1,000.00), September 17

($1,000.00), and October 28, 2019 ($2,000.00). Conversely, Respondent’s attorney trust

account records reflected a $1,000.00 deposit into the account on behalf of Mr. Lyles on

August 2, 2019, and disbursements of $600.00 on August 5th and $400.00 on August 12th

of 2019. The client ledger for Mr. Jacks showed that Respondent received on March 2,

2020, $20,000.00 on behalf of Mr. Jacks and disbursed $10,000.00 the same day. Yet,

Respondent’s attorney trust account records reflected a $10,000.00 deposit into the account

on behalf of Mr. Jacks on March 2, 2020, and disbursements of $3,000.00 on March 12

and $4,500.00 on April 29, 2020.

       Finally, Respondent’s ledgers and his attorney trust account records indicated that

he improperly split fees with an attorney outside of his firm in connection with several

                                            22
client matters without obtaining the clients’ written agreement to the joint representation;

there were no written agreements for clients Malik Smith and Ashley Johnson. Respondent

did not produce any evidence that he had obtained the clients’ agreement to the joint

representation in writing or otherwise.

                 II.      HEARING JUDGE’S CONCLUSIONS OF LAW

       The hearing judge concluded that Respondent violated MARPC 1.1; 1.2(a); 1.3; 1.4;

1.5(a), (c), and (e); 1.8(e); 1.15; 1.16(d); 3.1; 3.3(a); 8.1(a)–(b); 8.4(a), (c)–(d); and

Maryland Rules 19-407(a) and 19-410(b)–(c).

       Petitioner did not file exceptions. Respondent did not file any exceptions to the

hearing judge’s conclusions of law; he challenged only the hearing judge’s findings of fact,

one aggravating factor, and asserted a violation of his constitutional rights. We now

address those concerns.

                             III.   STANDARD OF REVIEW

       This Court analyzes a hearing judge’s findings of facts against the clearly erroneous

standard. Md. R. 19-740(b)(2)(B); Att’y Grievance Comm’n v. Collins, 477 Md. 482, 495

(2022). This Court reviews de novo all conclusions of law, Md. R. 19-740(b)(1), and

Petitioner bears the burden of establishing by clear and convincing evidence a violation of

the MARPC. Id. 19-727(c).

                                    IV.    EXCEPTIONS

       Respondent makes three exceptions. First, he believes the hearing judge erred by

solely relying on the facts deemed admitted, by virtue of his failure to respond timely to

Petitioner’s request for admissions, to support the hearing judge’s findings of fact. Second,

                                             23
he contends that the hearing judge was mistaken that his alleged MARPC violations all

occurred before he entered into the CDA, which, Respondent believes, the hearing judge

viewed as an aggravating factor. Third, he argues that Petitioner deprived him of his due

process rights by collectively handling the Frazier and Cole matters. We address each

exception in turn.

                              A. Use of Requests for Admissions

       Respondent excepts to the entirety of the hearing judge’s findings of fact with

respect to the Hamilton, Crudup, Frazier, and Cole matters. In his view, “the Trier of Fact

erred in receiving and adopting the five hundred plus admissions propounded by the

Petitioner upon the Respondent as the sole and exclusive evidence of the Respondent’s

misconduct in the[se] . . . matters.” To that end, Respondent believes that “the use of

Admissions in this manner is improper and that the Court cannot base its Findings of Fact

and Conclusions of Law exclusively upon evidence derived from [his] failure to adequately

respond to the Petitioner’s propounded requests for Admissions.” We disagree with

Respondent. Before denying this exception, however, we first offer an instructive caveat

as to Petitioner’s use of discovery.

       Petitioner served on Respondent over 500 requests for admissions of facts and

genuineness of documents and over 2,000 pages of accompanying exhibits. In some

instances, Petitioner asked that Respondent admit representations that involved subjective

opinions or legal conclusions. In other instances, Petitioner should have known that

Respondent had no personal knowledge of the facts or documents for which admissions

were requested (and had no way through reasonable inquiry to obtain sufficient information

                                            24
to enable him to admit or deny the requests), and Petitioner should have known that some

of the information Respondent was asked to admit would have been inadmissible at a

disciplinary hearing under the applicable rules of evidence.18


       18
         Although the following is not the sole instance to which our caveat applies, for
instance, in the Request for Admissions, Petitioner asked that Respondent admit the
following:
       345. The factual averments in the attached Exhibit 49 are true and correct.
       346. The factual averments in the attached Exhibit 50 are true and correct.
                                            ***
       351. The factual averments in the attached Exhibit 63 are true and correct.
       352. The factual averments in the attached Exhibit 64 are true and correct.
These Exhibits are the memoranda of an investigator in Petitioner’s office, which describe
actions the investigator took and interviews the investigator conducted with witnesses. For
example, Exhibit 49 states:
              On April 16, 2020, this investigator made arrangement with Jessup
       Correctional Institute to interview the complainant Mr. Robert Frazier an
       inmate at that facility. This investigator spoke to Mr. Frazier on this date at
       10:30AM telephonically due to the virus. Mr. Frazier stated that he was
       arrested in 1988 and charged with two Homicides, he was sentenced to life
       without parole.
               This investigator asked Mr. Frazier why he chose Respondent to
       represent him in his hearing for Writ of Actual Innocence? Mr. Frazier stated
       that he never retained Respondent his son Robert Johnson retained
       Respondent. Mr. Frazier stated that he prepared his own Writ and submitted
       it to the court. The States Attorney filed an answer and he then filed his
       response to that Motion. Mr. Frazier stated that a hearing was scheduled with
       the court.
               Mr. Frazier stated that on the day of the hearing he went to court and
       was waiting to be called and he was approached by Respondent who
       identified himself as Mr. Landon White and told Mr. Frazier he had been
       retained by his son to represent him. Mr. Frazier stated at the hearing all he
       did was get the case postponed.
              Mr. Frazier stated that he never met with or spoke to Respondent
                                             25
       In sum, Petitioner served Respondent with 37 pages of Requests for Admissions and

attached 125 exhibits totaling 2,087 pages. The Request for Admissions asked that

Respondent admit the truthfulness of 391 factual representations and the genuineness of

125 documents—516 requests for admissions in total. Although we recognize that serving

requests for admission can be a useful tool to streamline a trial by enabling the parties to

stipulate to undisputed facts and the admission of documents, the requests should be

reasonable under the circumstances.       Here, the Request for Admissions seemed to

anticipate that Respondent might fail to respond and, thereby, be deemed to have admitted

facts that he otherwise would not have admitted and that otherwise might not have been

admissible at the disciplinary hearing.     Asking Respondent to admit to the factual

averments that we describe specifically in footnote 18, and many other requests for




       before the second hearing. This investigator asked Mr. Frazier he never
       heard from or was prepared by Respondent prior to going to court? Mr.
       Frazier stated that Respondent sent some Para-Legal to meet with him, he
       does not recall his name, but this individual had no idea about the case and
       knew nothing of what he was trying to accomplish.
              Mr. Frazier stated at the second hearing Respondent was totally
       unprepared and did a terrible job. Mr. Frazier stated that this agency should
       obtain copies of the transcript of the hearing and they will clearly show how
       inept Respondent was. Mr. Frazier stated that at the end of the hearing Judge
       Peters stated he would render a decision later.
       Bar Counsel’s Request for Admissions asked that Respondent admit that the
averments in Exhibit 49 are true. It is one thing to ask that a respondent admit facts
concerning the representation of a complainant or an interaction with a witness but quite
another matter to ask that a respondent admit that Petitioner’s investigator conducted an
interview on a given date, that the interviewee provided specific information to the
investigator, and that the investigator accurately summarized the content of the interview
in a memorandum.
                                            26
admissions not detailed here19 and otherwise served on Respondent, was unreasonable.

Nonetheless, for the reasons explained below, we do not sustain this exception.

       Our analysis starts, as it always does, with the plain meaning of the rule. If it is

“clear and unambiguous, we need not look beyond the language of the rule to inform our

analysis.” Att’y Grievance Comm’n v. Tatung, 476 Md. 45, 74 (2021) (citing Lisy Corp. v.

McCormick & Co., Inc., 445 Md. 213, 221 (2015)). Maryland Rule 2-424(a) states, in

pertinent part, that a party may “serve one or more written requests to any other party for

the admission of . . . the truth of any relevant matters of fact set forth in the request.”

(Emphasis added). Each matter for which an admission is requested is

       deemed admitted unless, within 30 days after service of the request or within
       15 days after the date on which that party’s initial pleading or motion is
       required, whichever is later, the party to whom the request is directed serves
       a response signed by the party or the party’s attorney.

Id. 2-424(b) (emphasis added). “Any matter admitted under this Rule is conclusively

established unless the court on motion permits withdrawal or amendment.” Id. 2-424(d).

In determining whether to exercise its discretion to permit withdrawal or amendment, the

circuit court must consider whether: (1) such withdrawal or amendment “would assist the

presentation of the merits of the action” and (2) “the party who obtained the admission

[can] satisfy the court that [such action] will prejudice the party in maintaining the action

or defense on the merits.” Id.



       19
           In addition, for example, Petitioner asked Respondent to confirm the genuineness
of correspondence from attorneys and others to Petitioner, and from Petitioner to third
parties, i.e., communications to which Respondent was not a party and would have had no
way of confirming genuineness.
                                             27
       Maryland Rule 2-424 contains no quantitative limitation, and we decline to read one

into the rule. The discovery process naturally will change to fit the facts of a particular

case. What is reasonable for one case may not be so for another. At oral argument, the

Court asked Petitioner whether 500 requests for admissions was normal, and Petitioner

responded that so many requests were necessary given these particular facts: There were

five separate client matters, as well as general financial mismanagement, and the sheer

breadth of Respondent’s misconduct warranted the volume of requests.

       Nevertheless, the absence of any express quantitative limitation in Maryland Rule

2-424 does not leave a party helpless. The rules contemplate that some discovery requests

may be unreasonable and provide at least one avenue for an aggrieved party to seek refuge.

Maryland Rule 2-403(a) permits a court, upon motion demonstrating good cause, to enter

an order to protect a party from annoyance, embarrassment, oppression, or undue burden

or expense. The court can fashion a variety of remedies including, as relevant here,

prohibiting Petitioner’s discovery altogether or limiting the scope of the discovery to

certain matters. While Respondent sought protection from Petitioner’s discovery requests,

the hearing judge ultimately denied that request.

       We move next to the substance of Petitioner’s request for admissions. Respondent

avers that requests “involving questions of ultimate issues of fact and or law are

impermissible.” Resp.’s Exceptions at 2 (citing St. James Constr. Co. v. Morlock, 89 Md.

App. 217 (1991), cert. denied, 325 Md. 526 (1992)). Respondent misconstrues the

intermediate appellate court’s analysis in that case. As relevant to this case, the issue in St.

James was whether the circuit court erred in denying the Morlocks’ motion for attorneys’

                                              28
fees and other expenses pursuant to Maryland Rule 2-424(e).20 89 Md. App. at 222. In

their motion, the Morlocks argued that St. James refused to admit 15 out of 71 requests for

admissions,21 but the trial court held that those refusals were made in good faith. Id. at

229. In sustaining the trial judge’s denial of the motion for attorneys’ fees, the Court of

Special Appeals stated:

       “Requests for admissions of fact serve a limited but useful function. Because
       of their misuse, however, parties do not obtain a great deal of satisfaction
       from them as a discovery device. Regularly the propounding party seeks to
       obtain more of an admission than that to which he is entitled and
       consequently the answer given is all but useless. The purpose of the rule is
       not to press known discovery requests. Rather, it is intended to eliminate
       from trial those matters over which the parties truly have no dispute . . . . The
       authenticity of documents, the corporate status of parties, and the undisputed
       foundation for evidence are but examples.”

Id. at 230 (quoting Niemeyer and Richards, Maryland Rules Commentary 234–35 (1984)).



       20
          That rule states that if a party fails to admit the genuineness of any document or
the truth of any matter requested under Maryland Rule 2-424(a) by another party, and the
requesting party later proves said genuineness or truthfulness, then the requesting party
may move for an order requiring the other party to pay reasonable expenses incurred in
proving the genuineness or truthfulness. The court is required to enter the requested order
unless it finds that

       (1) an objection to the request was sustained pursuant to section (c) of this
       Rule, or (2) the admission sought was of no substantial importance, or (3) the
       party failing to admit had reasonable ground to expect to prevail on the
       matter, or (4) there was other good reason for the failure to admit.

Md. R. 2-424(e).
       21
          Some of the facts that St. James refused to admit were those that conclusively
would have established that St. James was negligent and created unreasonable risks of
harm. St. James, 89 Md. App. at 230–31. As the Court of Special Appeals put it, “[m]any
of the requests additionally contained terms of such an ambiguous nature that no attorney
worth his or her salt would allow their client to admit to them.” Id. at 230.
                                              29
Most of those requests for admissions concerned ultimate issues of fact. In essence, “in all

of these requests the Morlocks were seeking to obtain more than they were entitled to. As

a result, they deserved whatever responses they received.” Id. at 231.

       Excluding that any holding from St. James is not binding upon this Court, we do not

read that opinion to paint with as large a stroke as Respondent would have us believe. The

Court of Special Appeals did not hold that the Morlocks’ request for admissions was void

ab initio because it stretched beyond matters that the rule is intended to cover. Rather, its

holding, in its simplest form, can be boiled down to the following: Where (1) a party serves

on another a request for admissions that addresses issues of ultimate facts in a case, (2) the

receiving party refuses to admit, and (3) the propounding party eventually prevails in

proving the requested admissions, then (4) the propounding party likely will not prevail on

a motion for attorneys’ fees under Maryland Rule 2-424(e) because the propounding

party’s request exceeds the rule’s intended scope.

       Respondent also cites to Gonzales v. Boas, 162 Md. App. 344, cert. denied, 388 Md.

405 (2005), but that case factually is distinguishable from Respondent’s. Gonzales filed

against Boas a complaint alleging three counts of civil battery. Gonzales, 162 Md. App. at

350. Boas responded by filing motions to dismiss and for a more definite statement, as

well as discovery requests including a request for admissions of fact. Id. Counsel for

Gonzales accidentally placed the response to the request for admissions in the client file

instead of mailing it, and Gonzales missed the deadline to respond. Id. n.2. Boas

subsequently moved for summary judgment; Gonzales filed a response to the motion and

a late response to the request for admissions. Id. at 351. Gonzales argued that, although

                                             30
late, her response to the request for admissions could be stricken only upon motion, which

meant there currently were material facts in dispute; she alternatively requested that she be

allowed to withdraw any deemed facts. Id. Boas responded by filing a motion to strike

the untimely response, and Gonzales submitted an opposition to the motion to strike. Id.

The circuit court granted Boas’s original motion to dismiss and allotted Gonzales 20 days

to file an amended complaint.22 Id. Gonzales did so, and Boas filed a second motion for

summary judgment, again asserting that there were no issues of material fact in dispute.

Id. at 351–52. The trial court struck Gonzales’s late response and entered summary

judgment for Boas. Id.

       The Court of Special Appeals held that the trial court abused its discretion in

granting the motion to strike or, in the alternative, failing to permit Gonzales to withdraw

the deemed admissions under section (d), id. at 354, because “nothing in the record . . .

indicate[d] that the court exercised its discretion as to whether to permit ‘withdrawal or

amendment’ of the deemed admissions pursuant to Rule 2-424(d)[,]” id. at 358. In its view,

the circuit court “provided no explanation for its decision to strike [Gonzales’s] response

except that it was untimely,” id.; it failed to consider how withdrawal would aid in the

presentation of the merits, id. at 359; and made no findings as to any possible prejudice

that Boas would face if withdrawal were permitted, id. at 361. Lastly, the intermediate

appellate court addressed Gonzales’s own culpability. It found that the conduct “was not



       22
         The court denied as moot the motion for a more definite statement and summary
judgment but did not rule on Boas’s motion to strike Gonzales’s late response to the request
for admissions.
                                             31
egregious”; counsel for Gonzales provided an adequate explanation as to why the response

was late and filed one only eight days past the deadline. Id. at 357, 361.

       Gonzales procedurally is distinguishable from Respondent’s case.               Unlike

Respondent, who provided Petitioner with an exceptionally late response, Gonzales filed

only eight days late a response to the request for admissions, provided an explanation as to

why the response was late, asked, prior to Boas filing a motion to strike, that she be

permitted to withdraw any deemed admissions, and, once Boas did file a motion to strike,

filed an opposition to the motion to strike her untimely response. See id. at 351 n.2, 357,

361. Respondent, unlike Gonzales, never asked the hearing judge to permit withdrawal of

the admissions. See Md. R. 2-424(d). Thus, unlike in Gonzales where the Court of Special

Appeals was asked to review the trial judge’s refusal to permit withdrawal, there is no

action from the hearing judge that we can review for abuse of discretion. See Gonzales,

162 Md. App. at 351, 354. Respondent, therefore, cannot draw any meaningful connection

between his case and Gonzales. After Petitioner sent to Respondent its request for

admissions, he failed to respond timely or provide any explanation for his untimely

response. That is a far cry from the facts of Gonzales.

       While the Court of Special Appeals in Gonzales stated that the purpose of Maryland

Rule 2-424 is to eliminate issues over which the parties truly do not dispute, citing language

from St. James, Respondent ignores that the court also recognized that “deemed admissions

may properly embrace material or ‘ultimate’ issues of fact in a case[.]” Id. at 360 (citing

Murnan v. Joseph J. Hock, Inc., 274 Md. 528, 529–31 (1975)). Thus, the Gonzales court

stamped its imprimatur—citing precedent from this Court—on the very action that

                                             32
Respondent now would have us reject. We decline his invitation, albeit implicit, to

overrule any of our precedent in this area.

       Maryland Rule 2-424 similarly contains no express qualitative restrictions regarding

the substance of the admissions that a party may attempt to obtain. To the contrary, a party

may request that an opposing party admit the “truth of any relevant matters of fact set forth

in the request.” Md. R. 2-424(a) (emphasis added). While the purpose of the rule may be

to eliminate from trial less trivial matters, there is nothing that prevents a party from using

the rule in a broader fashion. In that case, it is incumbent upon the receiving party to

answer in the negative the broad request for admissions, or, in the case where the receiving

party fails to respond, diligently and timely seek withdrawal or amendment of those

admissions. See id. 2-424(d); Murnan, 274 Md. at 530 (noting that the request for

admissions of fact in that case asked that the defendant corporation to admit to the very

heart of the dispute: that the defendant installed sand to a depth of five inches instead of

only two inches, as requested by the plaintiff).

       In addition to those already articulated, we further find for two reasons that the

hearing judge’s acceptance and reliance on the admitted facts were not an abuse of

discretion. First, we permit hearing judges to use facts admitted under Maryland Rule 2-

424 to prove in a disciplinary proceeding an attorney’s misconduct. In Attorney Grievance

Commission v. McCarthy, Petitioner similarly served on McCarthy a request for

admissions of facts and genuineness of documents, which sought McCarthy’s admission

to the genuineness of 28 exhibits and two facts: his bar admittance date and that he

maintained an office for the practice of law in Anne Arundel County, Maryland. 473 Md.

                                              33
462, 469 (2021). McCarthy responded to the request over one year later, but the hearing

judge held that McCarthy’s delay warranted sanctions; the documents and facts were

deemed admitted, and McCarthy was precluded from providing any testimony to contradict

them. Id. at 469, 478. McCarthy excepted to the hearing judge’s findings of facts, which

were based on the admitted facts and genuineness of the documents, requesting, among

other things, a new hearing. Id. at 481. In denying McCarthy’s request, this Court strictly

adhered to the plain language of Maryland Rule 2-424, stating that

       the hearing judge’s grant of the motion for sanctions did not result in
       prejudice to McCarthy, given that, as discussed below, the facts and
       genuineness of the documents referred to in the request for admissions were
       automatically deemed admitted pursuant to Maryland Rule 2-424(b) once
       McCarthy missed the deadline for responding to the request. Any evidence
       that McCarthy would have presented at the disciplinary hearing but for the
       hearing judge’s grant of the motion for sanctions would not have negated the
       facts set forth in the request for admissions that were deemed admitted by
       operation of Maryland Rule 2-424(b).

Id. at 482.

       We went on to discuss that Maryland Rule 2-424(b) operates automatically as a

matter of law without the need for motion or court order deeming any unanswered requests

admitted. Id. at 485 (citing Att’y Grievance Comm’n v. Barton, 442 Md. 91, 120–21

(2015); Att’y Grievance Comm’n v. Robertson, 400 Md. 618, 635 (2007); and Att’y

Grievance Comm’n v. Kapoor, 391 Md. 505, 530 (2006)). Thus, there procedurally is

nothing new about Petitioner proving its case-in-chief with facts deemed admitted due to

an attorney’s failure to respond or dilatory tactics.23


       23
         But our holding in McCarthy as to the effect of a failure to respond to requests
for the admissions of facts and the genuineness of documents did not grant Petitioner a
                                              34
       Second, the hearing judge in this case—in an exercise of judicial restraint and good

judgment—afforded Respondent numerous opportunities to respond to the request for

admissions and permitted Respondent the opportunity to present evidence to rebut the facts

deemed admitted.24 See id. at 478–79. Thus, practically speaking, Respondent did not

suffer any real prejudice when the facts contained in the request for admissions were

deemed admitted by straightforward application of Maryland Rule 2-424. This exception,

therefore, is overruled.

                       B. Pre-CDA Conduct as an Aggravating Factor

       Respondent’s second exception is nothing more than a misreading of the hearing

judge’s Findings of Fact and Conclusions of Law. He essentially claims that the hearing

judge was under the impression that the alleged violations occurred after he consented to

the CDA. A close reading reveals this is not so. The hearing judge listed as an aggravating

factor Respondent’s “continuous[] mismanage[ment of] his attorney trust account even

after being placed in a [CDA].” The remainder of the aggravating factors cited by the




blank check to use requests for admissions of facts and genuineness of documents without
consideration of the substance and volume of the requests.
       24
         In a November 23, 2021, Order, the hearing judge found, among other things, that
(1) Petitioner submitted on July 29, 2021, its original request for admissions; (2)
Respondent received the request on October 4, 2021; (3) Respondent failed to submit a
response to the court’s previously ordered October 19, and November 4, 2021, deadlines;
(4) on November 4, 2021, Respondent—instead of answering the request—filed a motion
for a protective order, which was denied; and (5) Respondent finally filed on November
21, 2021, a response to the request. The hearing judge ultimately ordered that the request
for admissions be deemed admitted and that Respondent was not precluded from presenting
any evidence at the hearing in this matter that contradicts the facts established by
Petitioner’s request for admissions.
                                            35
hearing judge, see infra Part VI, concern Respondent’s conduct generally without any

temporal qualifier. Petitioner has alleged, and the hearing judge found, that Respondent’s

mismanagement of his attorney trust account occurred after he consented to the September

2019 CDA.       Thus, the hearing judge did not—as Respondent alleges—find that

Respondent’s conduct in the Frazier, Cole, Hamilton, Crudup, and Nelson Contracting

matters was an aggravating factor because it occurred after he consented to the CDA. This

exception plainly is contrary to the record, so we overrule it.

                   C. Collective Handling of the Frazier and Cole Matters

       Respondent offers no substantive argument for this exception; he merely asserts that

these two matters “where [sic] not handled independently by the Petitioner . . . but

collectively in such a manner that the Respondent was deprived of his due process rights

to individually confront the allegations against him and should not have been considered

or included in this prosecution.” For at least three reasons, this argument fails.

       First, “[i]t is well established that ‘procedural due process requires that litigants

must receive notice, and an opportunity to be heard.’” Mayor of Balt. v. Prime Realty

Assocs., LLC, 468 Md. 606, 622 (2020) (quoting Pickett v. Sears, Roebuck & Co., 365 Md.

67, 81 (2001)). When it comes to violations of constitutional rights, we require individuals

to plead more than just bare allegations without any legal or factual support. Cf. Barbee v.

Warden of Md. Penitentiary, 220 Md. 647, 650 (1959) (“A mere allegation that one has

been denied constitutional guarantees, without setting forth facts substantiating a violation

of such rights, is not a sufficient reason for setting aside a sentence under post conviction

procedure.”). Petitioner has done just that. He asserts nothing more than a broad violation

                                             36
of his due process rights, an allegation of error that is void of any supporting legal argument

or basis in the record. In essence, it lacks any indicia of a sufficient appellate argument.

See 5 Am. Jur. 2d Appellate Review § 476 (May 2022 update) (“[Appellate] argument must

explain why, in the context of the case, the law supports the claim of reversible error; it

should advise the appellate court how principles of law and the facts of the case interact.”

“The argument must be more than a single sentence or a mere reiteration of the statement

of issues, and no issue is presented for review by a series of allegations or conclusions with

no citation to authority or the record.” (footnotes omitted)). We decline to entertain this

ill-presented and overly broad argument.

       Second, as discussed above, Petitioner was permitted to establish Respondent’s

conduct by relying on Petitioner’s request for admissions, which were admitted by strict

operation of law. See Md. R. 2-424(b); McCarthy, 473 Md. at 485. Thus, those facts

already were “conclusively established,” Md. R. 2-424(d), so there was nothing left for

Respondent to “confront[.]” Furthermore, the hearing judge informed Respondent that he

could present evidence to refute the established facts—something the hearing judge was

not required to do. Thus, Respondent was not in as helpless a situation as he would have

this Court believe. That he chose not to take advantage of the hearing judge’s discretion

on this matter does not create a constitutional violation.

       Third, Respondent appears to labor under the incorrect assumption that had

Petitioner individually handled outside this proceeding the Frazier and Cole matters, it

somehow would make a difference in the outcome of this matter. We often consider,

however, as an aggravating factor and in determining the appropriate sanction, an

                                              37
attorney’s history of disciplinary proceedings. Thus, even if the Frazier and Cole matters

individually were handled, Petitioner presumably would have brought two separate actions

for those matters, which eventually would have come before this Court and is something

we then could consider in determining his sanction. In essence, the separate handling of

the Frazier and Cole matters would not have shielded them from our consideration.

       Because Respondent’s argument is overly broad and supported by neither the facts

nor the law, we overrule this exception.

                                  V.       DISCUSSION

       Having dispensed with Respondent’s exceptions and concluded that the hearing

judge’s use of the admissions was not clearly erroneous, we now turn to address the hearing

judge’s sustained violations.

                                           A. Rule 1.1

       Rule 1.1 states that attorneys “shall provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and

preparation reasonably necessary for the representation.” An attorney violates Rule 1.1

when he or she fails “to apply the requisite thoroughness and/or preparation in representing

a client[,]” Att’y Grievance Comm’n v. Karambelas, 473 Md. 134, 159 (2021) (quoting

Att’y Grievance Comm’n v. Guida, 391 Md. 33, 54 (2006)), or “fails to act or acts in an

untimely manner, resulting in harm to his or her client[,]” id. (quoting Att’y Grievance




                                             38
Comm’n v. Garrett, 427 Md. 209, 222–23 (2012)). We agree with the hearing judge that

Respondent violated Rule 1.1 in the Frazier, Crudup, Cole, and Nelson Contracting matters.

       From the date Respondent began representing Mr. Frazier (December 14, 2016)

until Mr. Frazier’s hearing on his Petition for Writ of Actual Innocence (March 8, 2017),

Respondent failed to communicate with Mr. Frazier. This resulted in both Respondent and

Mr. Frazier being unprepared for the hearing. Respondent failed to inform Mr. Frazier of

the circuit court’s February 2018 denial of Mr. Frazier’s Petition or provide a copy thereof.

Respondent untimely filed a Notice of Appeal, failed to pay the proper filing fee, and never

drafted an appellate brief. As a result, the appeal was dismissed. Mr. Frazier was kept in

the dark about all of this. It was not until March 2019, when Mr. Frazier’s son, Mr.

Johnson, learned of the circuit court’s denial of the Petition, that Respondent met with Mr.

Johnson. Even then, Respondent intentionally misrepresented to Mr. Johnson that there

still was time to file an appeal. Respondent’s inaction in the Frazier matter clearly harmed

his client, as both Mr. Frazier and Respondent were unprepared for the hearing, and

because Mr. Frazier lost his chance to appeal.

       Regarding the Crudup matter, after Respondent entered his appearance in the U.S.

District Court for the District of Maryland, Respondent informed Mr. Crudup that he (Mr.

Crudup) failed to exhaust his administrative remedies prior to the filing of the complaint.

When Mr. Crudup relayed that he no longer desired to pursue his claim in federal court,

Respondent should have taken the steps necessary to withdraw the complaint. Instead,

Respondent failed to withdraw the complaint, did not respond to the Government’s motion

to dismiss, and did not withdraw his appearance. All of this demonstrated a clear lack of

                                             39
thoroughness on Respondent’s part.

       When Mr. Cole retained Respondent on December 10, 2016, he instructed

Respondent either to file a motion to reopen his (Mr. Cole’s) closed post-conviction case

or to file a second petition. Mr. Cole terminated Respondent’s services on June 24, 2019.

In those roughly two-and-a-half years, Respondent took no action on Mr. Cole’s behalf.

Respondent also ignored Mr. Cole after Mr. Cole requested a refund and the return of his

transcripts. Respondent demonstrated a lack of thoroughness representing Mr. Cole, and

his inaction harmed Mr. Cole, who received from Respondent no legal services, refund of

money paid, or original transcripts. This all was a clear violation of Rule 1.1.

       As previously mentioned, Nelson Contracting retained Respondent for

representation in a breach-of-contract matter in the District Court of Maryland sitting in

Baltimore City. Like with the other matters, Respondent either failed to act or acted

untimely, thereby harming his client. Not only did he fail to appear for trial, resulting in a

default judgment against Nelson Contracting, but he also failed to file or untimely filed a:

Counterclaim; Motions to Vacate Judgment, for Reconsideration of an Award of

Attorney’s Fees, to Extend Time to File a Memorandum on the Merits; and a Notice of

Appeal to the Court of Special Appeals. After the intermediate appellate court transferred

the appeal to this Court, Respondent untimely filed even more documents: an Amended

Notice of Appeal, a Petition for Writ of Certiorari, and an Opposition to Appellee’s Motion

to Dismiss Appeal.

       We are left with little doubt that the conduct in each client matter establishes

separate violations of Rule 1.1.

                                             40
                                             B. Rule 1.2

       Rule 1.2(a) states:

       Subject to sections (c) and (d) of this Rule, an attorney shall abide by a
       client’s decisions concerning the objectives of the representation and, when
       appropriate, shall consult with the client as to the means by which they are
       to be pursued. An attorney may take such action on behalf of the client as is
       impliedly authorized to carry out the representation. An attorney shall abide
       by a client’s decision whether to settle a matter. In a criminal case, the
       attorney shall abide by the client’s decision, after consultation with the
       attorney, as to a plea to be entered, whether to waive jury trial and whether
       the client will testify.

“An attorney violates Rule 1.2(a) ‘if he or she fails to inform a client of the status of his or

her case, thereby denying the client the ability to make informed decisions.’” Att’y

Grievance Comm’n v. Planta, 467 Md. 319, 348 (2020) (quoting Att’y Grievance Comm’n

v. Hamilton, 444 Md. 163, 182 (2015)).

       We agree with the hearing judge that Respondent violated Rule 1.2(a) with respect

to Mr. Frazier when he (Respondent) failed to: (1) communicate with Mr. Frazier prior to

the hearing on Mr. Frazier’s Writ of Actual Innocence, (2) inform Mr. Frazier of the circuit

court’s denial of the Writ, (3) communicate that he filed an appeal, (4) draft an appellate

brief, and (5) inform Mr. Frazier that the appeal was dismissed. Respondent’s conduct

clearly shows that he never kept Mr. Frazier abreast of the status of his case or even

informed him that he attempted to appeal the circuit court’s denial. Such evidence supports

the hearing judge’s conclusion that Respondent violated Rule 1.2(a) because Respondent

kept information from Mr. Frazier, which, in turn, prevented Mr. Frazier from being able

to make informed decisions regarding his own representation.


                                              41
                                            C. Rule 1.3

       Rule 1.3 states that “[a]n attorney shall act with reasonable diligence and

promptness in representing a client.” In its simplest form, “an attorney violates Rule 1.3

when he or she does ‘nothing whatsoever to advance the client’s cause or endeavor.’” Att’y

Grievance Comm’n v. Moawad, 475 Md. 424, 469 (2021) (quoting Att’y Grievance

Comm’n v. De La Paz, 418 Md. 534, 554 (2011)).

       The hearing judge concluded that Respondent violated Rule 1.3 with respect to the

specified clients (for the reasons articulated for his violations of Rule 1.1), and we agree.

In all matters, Respondent did very little, if anything, to advance the interests of those

clients. In the few instances he did act, he often submitted late pleadings resulting in

prejudice to his clients. Therefore, our independent review also shows that Respondent

violated Rule 1.3.

                                           D. Rule 1.4

       In its entirety, Rule 1.4 states:

       (a) An attorney shall:

       (1) promptly inform the client of any decision or circumstance with respect
       to which the client’s informed consent, as defined in Rule 19-301.0 (f) (1.0),
       is required by these Rules;

       (2) keep the client reasonably informed about the status of the matter;

       (3) promptly comply with reasonable requests for information; and

       (4) consult with the client about any relevant limitation on the attorney’s
       conduct when the attorney knows that the client expects assistance not
       permitted by the Maryland Attorneys’ Rules of Professional Conduct or other
       law.


                                             42
       (b) An attorney shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.

       Rule 1.4 is rather straightforward: “an attorney violates Rule 1.4 ‘when the attorney

fails to communicate crucial information about the status of the case [to the client].’” Att’y

Grievance Comm’n v. Kane, 465 Md. 667, 711 (2019) (alteration in original) (quoting

Hamilton, 444 Md. at 185). The hearing judge concluded that Respondent violated Rule

1.4 with respect to the Cole, Frazier, and Hamilton matters. We affirm these conclusions.

As our analysis for Rule 1.1 shows, Respondent kept these clients in the dark about their

legal matters.      Respondent would go months—sometimes even years—without

communicating with his clients, failing to keep them abreast of the status of their claims or

even diligently pursue them. Respondent’s inadequate communication with these clients

is a textbook example of a Rule 1.4 violation. We, thus, agree with the hearing judge.

                                          E. Rule 1.5

       Rule 1.5 outlines the standards by which attorneys must abide when it comes to

fees. It states, in pertinent part:

       (a) An attorney shall not make an agreement for, charge, or collect an
       unreasonable fee or an unreasonable amount for expenses. The factors to be
       considered in determining the reasonableness of a fee include the following:
       (1) the time and labor required, the novelty and difficulty of the questions
       involved, and the skill requisite to perform the legal service properly;
       (2) the likelihood, if apparent to the client, that the acceptance of the
       particular employment will preclude other employment of the attorney;
       (3) the fee customarily charged in the locality for similar legal services;
       (4) the amount involved and the results obtained;
       (5) the time limitations imposed by the client or by the circumstances;
       (6) the nature and length of the professional relationship with the client;
                                             43
       (7) the experience, reputation, and ability of the attorney or attorneys
       performing the services; and
       (8) whether the fee is fixed or contingent.
       (b) The scope of the representation and the basis or rate of the fee and
       expenses for which the client will be responsible shall be communicated to
       the client, preferably in writing, before or within a reasonable time after
       commencing the representation, except when the attorney will charge a
       regularly represented client on the same basis or rate. Any changes in the
       basis or rate of the fee or expenses shall also be communicated to the client.
       (c) A fee may be contingent on the outcome of the matter for which the
       service is rendered, except in a matter in which a contingent fee is prohibited
       by section (d) of this Rule or other law. A contingent fee agreement shall be
       in a writing signed by the client and shall state the method by which the fee
       is to be determined, including the percentage or percentages that shall accrue
       to the attorney in the event of settlement, trial or appeal; litigation and other
       expenses to be deducted from the recovery; and whether such expenses are
       to be deducted before or after the contingent fee is calculated. The agreement
       must clearly notify the client of any expenses for which the client will be
       responsible whether or not the client is the prevailing party. Upon conclusion
       of a contingent fee matter, the attorney shall provide the client with a written
       statement stating the outcome of the matter, and, if there is a recovery,
       showing the remittance to the client and the method of its determination.

                                          *   *       *

       (e) A division of a fee between attorneys who are not in the same firm may
       be made only if:
       (1) the division is in proportion to the services performed by each attorney
       or each attorney assumes joint responsibility for the representation;
       (2) the client agrees to the joint representation and the agreement is
       confirmed in writing; and
       (3) the total fee is reasonable.

       With respect to the Cole and Frazier matters, the hearing judge made similar

conclusions: Respondent violated Rule 1.5(a) when he took from each $4,000.00 and

ultimately provided no services. Respondent failed to file either a petition to reopen Mr.

Cole’s first post-conviction proceeding or a second petition for post-conviction relief. As
                                              44
to Mr. Frazier, he failed to adequately prepare himself or Mr. Frazier for the hearing on the

Writ of Actual Innocence, and additionally failed to appeal timely. Because Respondent

virtually provided no substantive services to either Mr. Cole or Mr. Frazier, he violated

Rule 1.5(a) when he failed to refund these clients and, thus, charged an unreasonable fee.

       The hearing judge concluded that Respondent also violated Rule 1.5(c) and (e). To

the former, the hearing judge concluded that Respondent’s admission in the CDA that he

did not prepare written retainer agreements for various clients violated Rule 1.5(c). We

agree. Rule 1.5(c) clearly requires that contingency fee arrangements be made in writing,

bearing the signature of the client. Respondent admitted that, for clients with whom he had

contingency arrangements, he had failed to secure their signature to any written agreement.

This is an obvious violation of Rule 1.5(c).

       For two other clients, Malik Smith and Ashley Johnson, the hearing judge concluded

that Respondent impermissibly split fees with other attorneys without obtaining the express

consent of those clients. The record shows this factually to be true and, thus, violative of

Rule 1.5(e).

                                           F. Rule 1.8

       Rule 1.8(e) states that

       An attorney shall not provide financial assistance to a client in connection
       with pending or contemplated litigation, except that:

       (1) an attorney may advance court costs and expenses of litigation, the
       repayment of which may be contingent on the outcome of the matter; and

       (2) an attorney representing an indigent client may pay court costs and
       expenses of litigation on behalf of the client.

                                               45
      The hearing judge concluded that Respondent violated Rule 1.8(e) when he

advanced $3,000.00 to Ms. Barnes prior to receiving her settlement in November 2019.

This was a violation of Rule 1.8(e). Respondent was not advancing court costs or expenses

of litigation, and there is no evidence that Ms. Barnes was an indigent client. Thus,

Respondent’s advancement of settlement funds constituted financial assistance to a client,

which Rule 1.8(e) prohibits.

                                          G. Rule 1.15

      As relevant to this case, Rule 1.15 provides that

      (a) An attorney shall hold property of clients or third persons that is in an
      attorney’s possession in connection with a representation separate from the
      attorney’s own property. Funds shall be kept in a separate account
      maintained pursuant to Title 19, Chapter 400 of the Maryland Rules, and
      records shall be created and maintained in accordance with the Rules in that
      Chapter. Other property shall be identified specifically as such and
      appropriately safeguarded, and records of its receipt and distribution shall be
      created and maintained. Complete records of the account funds and of other
      property shall be kept by the attorney and shall be preserved for a period of
      at least five years after the date the record was created.

      (b) An attorney may deposit the attorney’s own funds in a client trust account
      only as permitted by Rule 19-408(b).
      (c) Unless the client gives informed consent, confirmed in writing, to a
      different arrangement, an attorney shall deposit legal fees and expenses that
      have been paid in advance into a client trust account and may withdraw those
      funds for the attorney’s own benefit only as fees are earned or expenses
      incurred.

      An attorney violates Rule 1.15 when he or she either fails to deposit, without the

client’s informed consent, client funds into an attorney trust account or deposits client

funds into a personal or operating account before those funds are earned. Att’y Grievance


                                            46
Comm’n v. Smith-Scott, 469 Md. 281, 350 (2020) (citing Planta, 467 Md. at 352; and

Guida, 391 Md. at 53). Respondent engaged in both and more. Respondent conceded to

the hearing judge that he did not deposit funds received from Mr. Frazier or Mr. Cole into

an attorney trust account, and the record does not show that Respondent had any other

agreement in place with either client. This was a clear violation of Rule 1.15(c).

       As previously mentioned, Respondent made personal expenditures from his client

trust account. PayPal transactions for Uber Eats and a Showtime television subscription

caused his account to overdraft. Such transactions violate Rule 1.15(a), which require that

an attorney’s own property be kept separately from clients’ property.

       At the hearing, Mr. Miller testified that Respondent withdrew fees from

Respondent’s attorney trust account for clients Mr. McCormick (May 22, 2020), Mr. Ayers

(February 18, 2020), and L. Hodge (February 14, 2020), but the record does not reflect that

Respondent then was holding funds for those clients. Thus, Respondent impermissibly

used other clients’ funds when he made those withdrawals, violating Rule 1.15.

       The hearing judge also found that, from August 2019 to May 2020, Respondent did

not deposit into his trust account client funds paid in advance and that he did not obtain

informed consent from these clients before depositing them into his operating account.

Respondent testified that his retainer agreements informed clients that Respondent

would/could deposit these funds into his operating account, but he failed to produce at the

hearing any signed retainer agreements to support that testimony.

       Lastly, the hearing judge found that, throughout Petitioner’s entire investigation,

Respondent failed to keep accurate records of funds within his attorney trust account and

                                            47
could not explain a variety of unknown transactions. Failure to keep accurate records and

these additional transactions support a violation of Rule 1.15(a).

                                         H. Rule 1.16

       Upon termination of representation, an attorney shall take steps to the extent
       reasonably practicable to protect a client’s interests, such as giving
       reasonable notice to the client, allowing time for employment of another
       attorney, surrendering papers and property to which the client is entitled and
       refunding any advance payment of fee or expense that has not been earned
       or incurred. The attorney may retain papers relating to the client to the extent
       permitted by other law.

Rule 1.16(d). “We have held that an attorney violates Rule 1.16(d) ‘[w]here a lawyer

abandons a client without notice through the failure to take meaningful steps in pursuit of

the client's interest . . . .’” Kane, 465 Md. 714–15 (alteration in original) (quoting Att’y

Grievance Comm’n v. Costanzo, 432 Md. 233, 255 (2013)).

       The hearing judge concluded that Respondent violated this rule with respect to Mr.

Cole and Mr. Frazier for the reasons articulated for the violation of Rule 1.5. When

Respondent charged Mr. Cole and Mr. Frazier and failed to provide any meaningful

services, he indeed abandoned those clients without notice.            From the beginning,

Respondent never truly pursued those clients’ interests, and that conduct constituted an

improper termination of the attorney-client relationship. For these reasons, we agree with

the hearing judge and likewise find that Respondent violated Rule 1.16(d).

                                           I. Rule 3.1

       Rule 3.1 states that

       [a]n attorney shall not bring or defend a proceeding, or assert or controvert
       an issue therein, unless there is a basis for doing so that is not frivolous,
       which includes, for example, a good faith argument for an extension,

                                             48
       modification or reversal of existing law. An attorney may nevertheless so
       defend the proceeding as to require that every element of the moving party’s
       case be established.

We have held that the filing of “frivolous motions” can constitute “a violation of Rule 3.1.”

Att’y Grievance Comm’n v. Mixter, 441 Md. 416, 471 (2015).

       The hearing judge, citing Mixter, concluded that Respondent violated Rule 3.1

because “[t]hroughout the litigation and before various courts,” he “failed to timely file

motions and pleadings in accordance with the Maryland Rules.”              To support this

conclusion, the hearing judge cited Respondent’s untimely filing of: (1) a Counterclaim;

(2) a December 20, 2019, Motion to Vacate the November 19th Judgment; (3) a March 23,

2020, Motion for Reconsideration of the Court’s February 20th Order awarding attorney’s

fees against Respondent; (4) an October 22, 2020, Motion to Extend the Time to file

Appellant’s Memorandum; (5) a November 6, 2020, Appellate Memorandum; (6) a

February 10, 2021, Amended Notice of Appeal of the Circuit Court’s December 14, 2020,

Order; (7) an April 6, 2021, Petition for Writ of Certiorari; and (8) an April 29, 2021,

Opposition to Appellee’s Motion to Dismiss Appeal.           The hearing judge also cited

Respondent’s “numerous knowingly false Certificates of Service in the District Court of

Maryland for Baltimore City, certifying that his filings were timely served on opposing

counsel when he knew they were not.”

       We agree with the hearing judge. In Mixter, the hearing judge found that the

attorney frivolously filed over 120 motions, classifying them into three different groups.

441 Md. at 510. For one group, the hearing judge predicated that finding on Mixter’s

“misrepresentation to the court” that the witnesses “had been properly served with a valid

                                             49
subpoena.” Id. In that hearing judge’s view, Mixter “knowingly, intentionally and/or

recklessly attached to the motions false evidence that the witnesses had been properly

served in an attempt to mislead the court.” Id. at 442–43. Regarding the second group of

motions, the hearing judge concluded that they were frivolous because the courts in which

they were filed had no jurisdiction over the nonparty witnesses”; Mixter “misled the

various circuit courts by omitting the states of residence of the parties under compulsion,

knowing that they were out-of-state witnesses, to avoid notifying the Maryland judges that

additional protocols were required.” Id. at 510. For the last group of motions, Mixter

either “failed to make any good faith efforts to resolve the discovery disputes or the filings

were filed prematurely or otherwise [did] not comply with the Maryland Rules.” Id. at

511.

       Respondent’s pattern of submitting late filings in various courts, coupled with his

intentionally misleading certificates of service in the District Court, qualify as a Rule 3.1

violation. This conduct is analogous to that in Mixter. The hearing judge concluded, and

the record shows, that Respondent, in addition to habitually filing late pleadings or

motions, “either failed entirely to provide opposing counsel with a service copy of the filing

or provided a service copy days after certifying the filing had been provided.” Like the

attorney in Mixter, Respondent intentionally misled the court into believing that he

properly effectuated service on opposing parties, knowing full well that his pleadings and

other motions were defective for that reason. While Respondent certainly did not file as

many motions as the attorney in Mixter, it is Respondent’s overall conduct and untimely

and deceptive practices that constitute a violation of Rule 3.1. Thus, we agree with the

                                             50
hearing judge that this conduct violated Rule 3.1. See id. at 442–43.

                                            J. Rule 3.3

       Attorneys must maintain candor towards all tribunals. Specifically:

       (a) An attorney shall not knowingly:

       (1) make a false statement of fact or law to a tribunal or fail to correct a false
       statement of material fact or law previously made to the tribunal by the
       attorney;

       (2) fail to disclose a material fact to a tribunal when disclosure is necessary
       to avoid assisting a criminal or fraudulent act by the client;

       (3) fail to disclose to the tribunal legal authority in the controlling jurisdiction
       known to the attorney to be directly adverse to the position of the client and
       not disclosed by an opposing attorney; or

       (4) offer evidence that the attorney knows to be false. If an attorney has
       offered material evidence and comes to know of its falsity, the attorney shall
       take reasonable remedial measures.

Rule 3.3(a). As one might expect, “an attorney violates Rule 3.3(a)(1) ‘when he or she

knowingly provides a court with false information.’” Att’y Grievance Comm’n v. Cassilly,

476 Md. 309, 354 (2021) (quoting Att’y Grievance Comm’n v. Hoerauf, 469 Md. 179, 211

(2020)). The hearing judge concluded that Respondent violated Rule 3.3(a) in the Frazier

and Nelson Contracting matters. We agree.

       Regarding the former, the hearing judge found that Respondent made numerous

misrepresentations to the Court of Special Appeals. He knowingly and intentionally

misrepresented to that court that his paralegal lost the flash drive containing an appellate

brief for Mr. Frazier. Furthermore, Respondent stated that he only recently had contact

with Mr. Frazier, never received any fees from Mr. Frazier, and that he (Respondent) was


                                               51
scheduled to meet with a family member of Mr. Frazier; the meeting did not occur. The

hearing judge determined these statements were false because Respondent failed to

produce any evidence of an appellate brief, admitted that as of February 22, 2019, he had

not communicated with Mr. Frazier since the March 8, 2017, hearing, and could not

produce any evidence that a meeting ever took place. We agree with the hearing judge that

Respondent’s knowingly false statements to the intermediate appellate court constitute a

violation of Rule 3.3(a).

       Regarding the Nelson Contracting matter, Respondent admitted to the hearing judge

that he was aware of the November 19, 2019, trial date; however, in his December 20,

2019, Motion to Vacate the Judgment, he represented to the District Court that neither he

nor his client knew the trial date. That was a blatant and knowingly false misrepresentation

to that court, constituting a separate violation of Rule 3.3(a). In addition, Respondent

perpetually certified that his own filings were timely and that he timely served copies of

various pleadings and motions on opposing counsel. In reality, these filings were untimely,

and Respondent served opposing counsel either late or not at all. Such action also

constitutes a violation of Rule 3.3(a).

                                          K. Rule 8.1

       An applicant for admission or reinstatement to the bar, or an attorney in
       connection with a bar admission application or in connection with a
       disciplinary matter, shall not:
       (a) knowingly make a false statement of material fact; or

       (b) fail to disclose a fact necessary to correct a misapprehension known by
       the person to have arisen in the matter, or knowingly fail to respond to a
       lawful demand for information from an admissions or disciplinary authority,

                                            52
       except that this Rule does not require disclosure of information otherwise
       protected by Rule 19-301.6 (1.6).

Rule 8.1. “An attorney violates Rule 8.1(a) . . . when he or she knowingly makes a false

statement of material fact in a disciplinary matter,” Hoerauf, 469 Md. at 213 (citing Att’y

Grievance Comm’n v. Ambe, 466 Md. 270, 296 (2019)); on the other hand, a violation of

Rule 8.1(b) occurs when an attorney “fails to respond to Bar Counsel’s lawful request for

information[,]” id. (citing Att’y Grievance Comm’n v. Edwards, 462 Md. 642, 705 (2019)).

The latter requires that an attorney “timely respond to a request from Bar Counsel . . . .”

Att’y Grievance Comm’n v. Rand, 445 Md. 581, 638 (2015) (emphasis added) (citing Att’y

Grievance Comm’n v. Harmon, 433 Md. 612, 628 (2013)).

       The hearing judge concluded that Respondent violated Rule 8.1(a) in the Frazier

matter and Rule 8.1(b) in the Hamilton, Crudup, Frazier, and Cole matters, and in the

handling of his attorney trust account. For the reasons discussed below, we agree.

       When responding to Mr. Frazier’s complaint, Respondent stated to Petitioner that

he represented Mr. Frazier in front of Judge Peters in the circuit court and that he never

was paid for his services. Respondent’s statement knowingly was false. The record shows

that Respondent was compensated $4,000.00 to represent Mr. Frazier in connection with a

Writ of Actual Innocence. While Respondent did attend the hearing for this matter, he

failed to prepare himself or Mr. Frazier and failed to notify Mr. Frazier that: the Writ was

denied, an appeal was noted, and the appeal was dismissed. Even after Mr. Frazier

requested a refund, Respondent never responded to Mr. Frazier. Furthermore, Respondent

knowingly made a false statement when he told Petitioner that he informed Mr. Johnson to


                                            53
contact the OPD to assist with the appeal. At trial, Respondent testified, however, that he

told Mr. Johnson about the OPD only after the Court of Special Appeals dismissed the

appeal.   These knowingly false statements to Petitioner in connection with their

disciplinary investigation constitute violations of Rule 8.1(a).

       Moving to the remaining matters, we agree that Respondent violated Rule 8.1(b).

In all other specified matters, Respondent continually failed to respond timely to

Petitioner’s requests for information or documents (client files, retainer agreements, bank

statements, deposit slips, cancelled checks, client ledgers, etc.). Respondent repeatedly

ignored Petitioner’s lawful requests for information and documents, and such action is a

quintessential example of a Rule 8.1(b) violation.

                                           L. Rule 8.4

       In pertinent part,

       [i]t is professional misconduct for an attorney to:

       (a) violate or attempt to violate the Maryland Attorneys’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do so
       through the acts of another;
                                       *      *       *
       (c) engage in conduct           involving     dishonesty,   fraud,   deceit     or
       misrepresentation; [or]

       (d) engage in conduct that is prejudicial to the administration of justice[.]

Rule 8.4. Plainly and simply, an attorney violates “Rule 8.4(a) when he or she violates

other Rules of Professional Conduct.” Att’y Grievance Comm’n v. Powers, 454 Md. 79,

107 (2017). By virtue of Respondent’s other sustained violations herein, we agree with the

hearing judge that Respondent also violated Rule 8.4(a).

                                             54
       We have held that “Rule 8.4(c) . . . encompasses a ‘broad universe of misbehavior.’”

Att’y Grievance Comm’n v. Johnson, 472 Md. 491, 541 (2021) (quoting Att’y Grievance

Comm’n v. McDonald, 437 Md. 1, 39 (2014)). Simply by “knowingly making a false

statement, an attorney ‘necessarily engages in conduct involving misrepresentation.’”

Att’y Grievance Comm’n v. Young, 473 Md. 94, 124 (2021) (quoting Att’y Grievance

Comm’n v. Steinhorn, 462 Md. 184, 198 (2018)). The hearing judge noted three instances

where Respondent violated Rule 8.4(c): his knowing and intentional misrepresentation to

the Court of Special Appeals and to Petitioner (previously addressed above) and his

knowingly false representation to the District Court that neither he nor his client were

aware of the November 19, 2019, trial date. We previously have addressed this conduct in

our analysis for Rule 3.3, and we note the significant overlap between Rules 3.3(a) and

8.4(c), recognizing that a violation of the former generally entails a violation of the latter.

See Cassilly, 476 Md. at 399. Thus, we agree with the hearing judge and likewise conclude

that Respondent violated Rule 8.4(c) in these instances.

       Turning to Rule 8.4(d), the hearing judge concluded that Respondent violated this

Rule in all specified client matters, as well as in the handling of his client trust account.

Rule 8.4(d) prohibits “conduct that is prejudicial to the administration of justice.”

“Conduct is prejudicial to the administration of justice when it ‘reflects negatively on the

legal profession and sets a bad example for the public at large’ or is ‘likely to impair public

confidence in the profession, impact the image of the legal profession and engender

disrespect for the court[.]’” Att’y Grievance Comm’n v. Daley, 476 Md. 283, 305 (2021)

(alteration in original) (first quoting Att’y Grievance Comm’n v. Goff, 399 Md. 1, 22

                                              55
(2007); then quoting Att’y Grievance Comm’n v. Agbaje, 438 Md. 695, 717 (2014)). In

concluding that Respondent’s conduct violated Rule 8.4(d), the hearing judge noted that

he

       failed to file necessary filings before numerous courts; failed to appear for
       trial; failed to adequately communicate with his clients; made knowing and
       intentional misrepresentations to various courts to cover up his misconduct;
       engaged in a pattern of filing frivolous and untimely motions; and grossly
       mishandled his attorney trust account, including routinely failing to deposit
       unearned funds in trust.

All this conduct certainly reflects negatively on the legal profession, impairs public

confidence in the legal system, and engenders disrespect for the various courts throughout

the State. We, therefore, concur that this conduct is violative of Rule 8.4(d).

                                          M. Rule 19-407

       Rule 19-407(a) provides that

       [t]he following records shall be created and maintained for the receipt and
       disbursement of funds of clients or of third persons:

       (1) Attorney Trust Account Identification. An identification of all attorney
       trust accounts maintained, including the name of the financial institution,
       account number, account name, date the account was opened, date the
       account was closed, and an agreement with the financial institution
       establishing each account and its interest-bearing nature.

       (2) Deposits and Disbursements. A record for each account that
       chronologically shows all deposits and disbursements, as follows:

       (A) for each deposit, a record made at or near the time of the deposit that
       shows (i) the date of the deposit, (ii) the amount, (iii) the identity of the client
       or third person for whom the funds were deposited, and (iv) the purpose of
       the deposit;

       (B) for each disbursement, including a disbursement made by electronic
       transfer, a record made at or near the time of disbursement that shows (i) the
       date of the disbursement, (ii) the amount, (iii) the payee, (iv) the identity of

                                               56
       the client or third person for whom the disbursement was made (if not the
       payee), and (v) the purpose of the disbursement;

       (C) for each disbursement made by electronic transfer, a written
       memorandum authorizing the transaction and identifying the attorney
       responsible for the transaction.

       (3) Client Matter Records. A record for each client matter in which the
       attorney receives funds in trust, as follows:

       (A) for each attorney trust account transaction, a record that shows (i) the
       date of the deposit or disbursement; (ii) the amount of the deposit or
       disbursement; (iii) the purpose for which the funds are intended; (iv) for a
       disbursement, the payee and the check number or other payment
       identification; and (v) the balance of funds remaining in the account in
       connection with the matter; and

       (B) an identification of the person to whom the unused portion of a fee or
       expense deposit is to be returned whenever it is to be returned to a person
       other than the client.

       (4) Record of Funds of the Attorney. A record that identifies the funds of the
       attorney held in each attorney trust account as permitted by Rule 19-408(b).

       As violations of this Rule, the hearing judge cited Respondent’s admission in the

CDA that he failed to maintain client ledgers or an electronic transfer log, or perform

monthly reconciliations. Respondent openly admitted that he did not comply with Rule

19-407’s requirements by failing to create and maintain the necessary records specified

therein. We, thus, agree with the hearing judge that he committed a violation of Rule 19-

407(a) with respect to the handling of his client trust account.

                                        N. Rule 19-410

       In pertinent part, Rule 19-410 states:

       (b) No Cash Disbursements. An instrument drawn on an attorney trust
       account may not be drawn payable to cash or to bearer, and no cash
       withdrawal may be made from an automated teller machine or by any other

                                                57
       method. All disbursements from an attorney trust account shall be made by
       check or electronic transfer.

       (c) Negative Balance Prohibited. No funds from an attorney trust account
       shall be disbursed if the disbursement would create a negative balance with
       regard to an individual client matter or all client matters in the aggregate.

       As previously mentioned, Mr. Miller testified at the hearing regarding various

transactions from Respondent’s attorney trust account. Mr. Miller identified no less than

five cash withdrawals ranging from $18.00 to $1,000.00. Some of these transactions were

associated with specific clients, but Mr. Miller was unable to identify a client in connection

with two of these withdrawals. Regardless of whether Respondent made these cash

withdrawals to pay himself or to pay a client, the mere fact that he made any cash

withdrawal is a violation of the Rule. See Att’y Grievance Comm’n v. Frank, 470 Md. 699,

740 (2020) (“Respondent violated Maryland Rule 19-410(b) when he issued a $900.00

check payable to cash. Although Respondent may have issued this check for [a client] and

delivered the cash to her, the action of issuing a check payable to cash violates Maryland

Rule 19-410(b).”). We agree with the hearing judge that Respondent’s cash withdrawals

violated Rule 19-410(b).

       The hearing judge also concluded that Respondent violated Rule 19-410(c) when he

maintained from August 2019 through May 2020 a negative balance in his trust account.

This violation is straightforward.     For that period of time, the record shows that

Respondent’s attorney trust account was overdrawn. That fact alone constitutes a violation

of Rule 19-410(c), and we agree with the hearing judge.




                                             58
                VI.    AGGRAVATING AND MITIGATING FACTORS

       In every attorney disciplinary proceeding, we consider whether any aggravating

and/or mitigating factors are present. Aggravating factors consist of

       (1) prior attorney discipline; (2) a dishonest or selfish motive; (3) a pattern
       of misconduct; (4) multiple violations of the M[A]RPC; (5) bad faith
       obstruction of the attorney discipline proceeding by intentionally failing to
       comply with the Maryland Rules or orders of this Court [ ]; (6) submission
       of false evidence, false statements, or other deceptive practices during the
       attorney discipline proceeding; (7) a refusal to acknowledge the misconduct's
       wrongful nature; (8) the victim's vulnerability; (9) substantial experience in
       the practice of law; (10) indifference to making restitution or rectifying the
       misconduct's consequences; (11) illegal conduct, including that involving the
       use of controlled substances; and (12) likelihood of repetition of the
       misconduct.

Att’y Grievance Comm’n v. Keating, 471 Md. 614, 639 (2020) (quoting Att’y Grievance

Comm’n v. Shuler, 443 Md. 494, 506–07 (2015)). We consider the following mitigating

factors:

       [A]bsence of a prior disciplinary record; absence of a dishonest or selfish
       motive; personal or emotional problems; timely good faith efforts to make
       restitution or to rectify consequences of misconduct; full and free disclosure
       to disciplinary board or cooperative attitude toward proceedings;
       inexperience in the practice of law; character or reputation; physical or
       mental disability or impairment; delay in disciplinary proceedings; interim
       rehabilitation; imposition of other penalties or sanctions; remorse; and
       finally, remoteness of prior offenses.

Id. at 639–40 (quoting Att’y Grievance Comm’n v. Hodes, 441 Md. 136, 209 (2014)).

       Petitioner must establish aggravating factors by clear and convincing evidence;

Respondent, on the other hand, must prove any mitigating factor by only a preponderance

of the evidence. Karambelas, 473 Md. at 171 (citing Edwards, 462 Md. at 708; and Att’y

Grievance Comm’n v. Joseph, 422 Md. 670, 695 (2011)).

                                             59
       The hearing judge found as aggravating factors that Respondent: (1) committed

multiple violations of the MARPC; (2) failed to acknowledge the wrongful nature of his

conduct (by blaming others for his actions); (3) failed to participate in the ordered trust

account classes; (4) engaged in a continuous pattern of neglect across the Cole, Crudup,

Frazier, Hamilton, and Nelson Contracting matters; (5) continuously mismanaged his

attorney trust account even after entering into the CDA; and (6) presented, on more than

one occasion, with a disrespectful tone when responding to Assistant Bar Counsel. The

hearing judge found that Respondent proved as mitigating factors his: lack of a prior

disciplinary record, inexperience in the practice of law, and character and reputation (as

demonstrated by Respondent’s participation in various pro bono events and character

witnesses who testified on his behalf).

                                   A. Aggravating Factors

       We recognize that not all the conduct cited by the hearing judge qualifies as an

aggravating factor. For example, Respondent’s poor decorum when responding to Bar

Counsel—while unbecoming—is not conduct that falls under any aggravating factor that

this Court recognizes. See Keating, 471 Md. at 639. The remainder of conduct cited by

the hearing judge squarely is encompassed by three aggravating factors: multiple MARPC

violations, Respondent’s refusal to acknowledge the misconduct’s wrongful nature, and

the likelihood that he would repeat his misconduct.

       As discussed herein, Respondent violated 12 MARPC and mismanaged client funds.

He continually and intentionally fell short of the ethical standards by which all Maryland

attorneys are expected to abide. Because of the numerous violations, we agree that this

                                            60
aggravating factor exists by clear and convincing evidence.

       We likewise agree with the hearing judge that Respondent refused to acknowledge

the wrongful nature of his misconduct. Observing Respondent’s testimony, the hearing

judge noted that Respondent was not credible and failed to acknowledge his misconduct.

Respondent testified that his paralegal lost a thumb drive, which, he avers, contained Mr.

Frazier’s appellate brief. Regarding the Nelson Contracting matter, Respondent testified

multiple times that he believed his motions were timely and that the judge who ruled on

those motions simply was incorrect. Lastly, Respondent blamed Petitioner for his inability

to participate in the agreed-upon trust account classes.

       The hearing judge flatly rejected all of Respondent’s testimony.         It is well-

established that, in any given case, “the trier of fact decides which evidence to accept and

which to reject.” Jones v. State, 343 Md. 448, 460 (1996). We afford great deference to

these determinations “because it is the trier of fact, and not the appellate court, that

possesses a better opportunity to view the evidence presented first-hand, including the

demeanor-based evidence of the witnesses, which weighs on their credibility.” State v.

Manion, 442 Md. 419, 431 (2015) (citing Walker v. State, 432 Md. 587, 614 (2013)). The

hearing judge clearly articulated that Respondent lacked credibility based on the hearing

judge’s observations and Petitioner’s inability to corroborate any of his own testimony,

concluding that Respondent did not acknowledge the wrongfulness of his misconduct.

Because the record clearly demonstrates that Respondent blamed others for his

wrongdoing, and because we afford great deference to the hearing judge’s credibility

determinations, Respondent’s refusal to acknowledge his misconduct’s wrongful nature is

                                             61
an aggravating factor.

       Lastly, the record clearly supports the conclusion that Respondent likely would

repeat his misconduct. He failed to attend the agreed-upon trust account classes specified

in the CDA. This demonstrates that learning from past mistakes and improving future

professional conduct was not something in which Respondent was interested. Furthermore,

even after he entered into the CDA (September 9, 2019), he continued to engage in gross

mismanagement of client funds.       For example, in November 2019, two personal

transactions caused an overdraft of his client trust account. He additionally engaged in

commingling personal and client funds and was unable to account for advanced funds paid

by various clients. Respondent has demonstrated a clear disregard for the seriousness of

his actions by perpetually engaging in the mismanagement of client funds even after he

was offered the chance by Petitioner to take courses aimed at rectifying his deficient

conduct. Respondent deliberately chose not to cure those deficiencies and, instead,

engaged in further misconduct. Thus, we sustain the hearing judge’s conclusion that

Respondent’s likelihood of repeating his misconduct is an aggravating factor.

                                 B. Mitigating Factors

       For the reasons discussed below, we likewise conclude that Respondent has shown

by a preponderance of the evidence the mitigating factors found by the hearing judge. See

Karambelas, 473 Md. at 171.

       Prior to Petitioner’s involvement in these five client matters, Respondent had no

attorney disciplinary matters brought against him.       Thus, that mitigating factor is

established.

                                           62
       Respondent also has limited experience in the practice of law. He was admitted to

the Bar of this Court on June 16, 2015. He began representing Mr. Cole and Mr. Frazier

in December 2016—a mere 18 months after he was licensed to practice law in Maryland.

Representation in the Crudup and Hamilton matters began in May and September of 2017,

respectively, and Respondent began representing Nelson Contracting in March 2019. All

told, Respondent began representing most of these clients within 27 months of becoming

licensed. Thus, this Court is satisfied that Respondent has proved by a preponderance of

the evidence that his inexperience in the practice of law is a mitigating factor. See id.;

Keating, 471 Md. at 639–40.

       At the hearing, Respondent called Russell Neverdon and Marvin Hicks to testify on

Respondent’s behalf. He additionally offered into evidence exhibits corroborating those

witnesses’ testimony.

       Mr. Neverdon testified that he first met Respondent when Respondent established

his office at 2225 St. Paul Street—a location whose intended purpose, according to Mr.

Neverdon, was to provide young African American attorneys an opportunity to establish

their practices. He further testified that Respondent became involved with Out for Justice,

an organization that conducted expungement workshops and offered re-entry services.

Between all sources,25 Mr. Neverdon surmised that Respondent engaged in about one



       25
         Respondent also engaged in (1) Books and Cooks, a community event where he
would help serve food; (2) Surviving the Encounter, a lecture series where he informed
African American youth how to respond and interact during police encounters; and (3)
informal talks with elderly members from a neighboring church, regarding estate planning,
advance healthcare directives, etc.
                                            63
community event per month. According to Mr. Neverdon, the community gravitated

towards Respondent, who was willing to participate, never cancelled once he committed,

and would cover for other attorneys who were unable to attend the events.

       Mr. Hicks met Respondent when Respondent was a freshman at Morgan State

University in 2004.26 Mr. Hicks served as a mentor to Respondent through their mutual

fraternity, and he testified that Respondent, after passing the bar, remained active in both

their fraternity and community at large. Mr. Hicks praised Respondent for staying involved

in the community. Mr. Hicks testified that Respondent is “like a son,” and indicated his

willingness to support Respondent in any way he could.

       Considering this evidence, we likewise agree that Respondent established by a

preponderance of the evidence a positive reputation within his community.

                                   VII.   THE SANCTION

       Petitioner recommends that we disbar Respondent. At oral argument, counsel for

Respondent asked for an indefinite suspension of not less than one year. As we will

explain, disbarment is the appropriate sanction.

                                          A. Generally

       The purpose of sanctions in attorney disciplinary proceedings is not to be retributive.

See Keating, 471 Md. at 651 (“It is well-established that the purpose of sanctions in

attorney disciplinary proceedings is not to punish the attorney.”). Rather, this Court must



       26
         At the time of the hearing, Mr. Hicks was employed by Morgan State University
as its Operating Budget Director.
                                             64
promote both general and specific deterrence and safeguard the public and its confidence

in the legal profession. Att’y Grievance Comm’n v. Bonner, 477 Md. 576, 607 (2022).

       “In determining an appropriate sanction for a lawyer’s misconduct, this Court

considers: (1) the [MARPC] that the lawyer violated; (2) the lawyer’s mental state; (3) the

injury that the lawyer's misconduct caused or could have caused; and (4) aggravating

factors and/or mitigating factors.” Att’y Grievance Comm’n v. Slate, 457 Md. 610, 646

(2018) (quoting Att’y Grievance Comm’n v. Allenbaugh, 450 Md. 250, 277 (2016)).

                 B. Collins: Our Clarification of the Vanderlinde Standard

       Until recently, this Court relied on Attorney Grievance Commission v. Vanderlinde

for determining the appropriate sanction in attorney grievance cases involving intentional

dishonesty. 364 Md. 376, 413 (2001). That case instructed that disbarment was the

appropriate sanction for intentional dishonest conduct absent compelling extenuating

circumstances. Id. In Collins, we noted, however, “an increasing number of cases

involving intentional dishonesty in which we have not imposed the sanction of

disbarment.” 477 Md. at 518. After discussing in detail those cases,27 we recognized that

“our holding in Vanderlinde no longer exclusively sets the standard for imposition of the

sanction in cases involving intentional dishonesty.”     Id. at 529.    Instead, our post-


       27
         In Collins, 477 Md. at 518–29, we discussed: Attorney Grievance Commission v.
Johnson, 472 Md. 491 (2021); Attorney Grievance Commission v. Keating, 471 Md. 614
(2020); Attorney Grievance Commission v. Riely, 471 Md. 458 (2020); Attorney Grievance
Commission v. Singh, 464 Md. 645 (2019); Attorney Grievance Commission v. Steinhorn,
462 Md. 184 (2018); Attorney Grievance Commission v. Sperling, 459 Md. 194 (2018);
Attorney Grievance Commission v. Hecht, 459 Md. 133 (2018); Attorney Grievance
Commission v. Shapiro, 441 Md. 367 (2015); and Attorney Grievance Commission v.
Sperling, 432 Md. 471 (2013).
                                            65
Vanderlinde cases reveal that, in some instances, “we have not imposed the sanction of

disbarment where the dishonest conduct at issue does not involve theft, fraud, harm to a

client or third party, or the intentional misappropriation of funds.” Id. at 530. For cases

involving purely dishonest conduct, we individually assess each case to determine whether

Vanderlinde still applies, i.e., whether compelling, extenuating circumstances that are the

root cause of the misconduct are required to warrant a sanction less than disbarment. Id.

                                   C. Sanction in This Case

       We agree with Petitioner that the appropriate sanction for Respondent’s misconduct

is disbarment. We first note that Respondent’s misappropriation of funds and harm

inflicted upon his clients places his case outside our holding in Collins. See id. Respondent

urges this Court to consider Collins in support of a sanction less than disbarment, but the

conduct in Collins, which we sanctioned with an indefinite suspension, id., is much less

severe than Respondent’s. Collins falsely advised this Court and Petitioner that she never

received a complaint from Petitioner, and the complaint itself stemmed from her intentional

misrepresentation to an opposing party in a child custody matter.28 Id. at 530–31. Collins

did not injure any party, nor did her conduct involve any monetary theft or

mismanagement. Id. at 531. She also made false statements to this Court when she filed

a petition for reinstatement, but we again highlighted that this conduct involved no harm

to clients or other “pecuniary benefit to Collins.” Id. at 533. There is no doubt that



       28
         Collins called Irving, the other parent of her client’s children, and impersonated
a school employee, which prompted Irving to divulge personal information. Collins, 477
Md. at 488–89.
                                             66
Collins’s conduct was “as perplexing and inexplicable as it was dishonest,” but we could

not in good faith sanction her with disbarment given the “recent case law in which we have

not consistently imposed the sanction of disbarment for misconduct involving [only]

intentional dishonesty . . . .” Id. at 531, 533.

       Finding that Collins is not applicable to Respondent’s case, we further note that it

did nothing to change our longstanding recognition that an attorney’s “misappropriation of

client funds . . . in and of itself warrants disbarment.” Karambelas, 473 Md. at 177 (citing

Att’y Grievance Comm’n v. Sullivan, 369 Md. 650, 655–56 (2002)); see, e.g., Bonner, 477

Md. at 582 (“[O]ur case law . . . generally imposes the sanction of disbarment where an

attorney’s misconduct involves theft or intentional misappropriation of funds.”).

       But even setting aside our practice of customary disbarment when an attorney

misappropriates client funds, see Karambelas, 473 Md. at 177, our weighing of the

necessary factors confirms that disbarment is the appropriate outcome. See Slate, 457 Md.

at 646. Respondent’s case is severe. He violated 12 rules of professional conduct with

numerous clients and two Maryland Rules concerning attorney trust accounts. There is no

evidence indicating that he lacked a sound mental state preventing him from rendering

legal services in accordance with the MARPC. His clients greatly suffered, and their

injuries run the gambit: monetary loss without bargained-for services, adverse court

judgments, the loss of the right to appeal, and, potentially, continued loss of liberty. While

Respondent’s lack of prior disciplinary proceedings, limited experience in the practice of

law, and evidence of good character/reputation play some mitigating role, those mitigating

factors cannot overcome Respondent’s conduct, especially when it is aggravated by

                                               67
multiple rule violations, a refusal to acknowledge his misconduct’s wrongful nature, and

the likelihood that he would repeat his misconduct.

      To safeguard the public from future harm and to protect its perception of the legal

community at large, we concluded that disbarment was the appropriate sanction for

Respondent’s flagrant and persistent MARPC violations. See Bonner, 477 Md. at 607;

Karambelas, 473 Md. at 177.

      For these reasons, we issued on June 6, 2022, our per curiam Order disbarring

Respondent.




                                           68